[e28737-102211848218619dfb_1.jpg]

TECHNOLOGY OUTSOURCING AGREEMENT

This Technology Outsourcing Agreement is made as of the 21st day of
December 2009 (the “Effective Date”), by and between Juniata Valley Bank, a
Pennsylvania corporation (“Customer”), and Metavante Corporation, a Wisconsin
corporation (“Metavante”).

Customer desires Metavante to provide to Customer the services set forth in this
Agreement, and Metavante desires to provide such services to Customer, all as
provided in this Agreement.

THEREFORE, in consideration of the payments to be made and services to be
performed hereunder, upon the terms and subject to the conditions set forth in
this Agreement and intending to be legally bound, the parties hereto agree as
follows:

Metavante shall provide to Customer and Customer shall receive from Metavante,
all upon the terms and conditions set forth in this Agreement, the Services
specified in this Agreement. The term of this Agreement shall commence on the
Effective Date and end on the eighth (8th) anniversary of the last day of the
month in which the Commencement Date occurs (the “Initial Term”). The parties
also agree to use their best efforts to perform the Implementation such that the
Commencement Date occurs on or before June 28, 2010.

As of the Effective Date, the parties acknowledge that this Agreement includes
the following Schedules:

 
Termination Fee Schedule
Services and Charges Schedule
Exhibits
Service Level Schedule
Implementation Schedule

As of the Effective Date, the parties acknowledge that Services will be provided
for Customer and the following Affiliates of Customer: none

By signing below, the parties agree to the terms and conditions of this
Agreement, and Customer appoints Metavante as Customer’s attorney-in-fact to
transmit files and information to the Internal Revenue Service (“IRS”) and to
take all appropriate actions in connection therewith and empowers Metavante to
authorize the IRS to release information return documents supplied to the IRS by
Metavante to states which participate in the “Combined Federal/State Program”.
Customer acknowledges that Metavante’s transmission of files and information to
the IRS on Customer’s behalf does not relieve Customer of responsibility to
provide accurate TINs or liability for any penalties which may be assessed for
failure to comply with TIN requirements.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on
their behalf as of the date first above written.

      METAVANTE CORPORATION   JUNIATA VALLEY BANK 4900 W. Brown Deer Road
Brown Deer, WI 53223
By: s/s James R. Geschke  
Two South Main Street
Mifflintown, PA 17059
By: s/s Marcie Barber
   
 
Name: James R. Geschke
Title: Executive Vice President
By: s/s Edmond B. Nolley, Jr.


--------------------------------------------------------------------------------


Name: Edmond B. Nolley, Jr.  
Name: Marcie Barber
Title: Senior Vice
President and Chief
Operating Officer
By:
Title: General Manager, Baltimore Solutions  
Name:
Center  
Title:

TERMS AND CONDITIONS



1.   CONSTRUCTION

1.1. Definitions. Capitalized terms shall have the meaning ascribed to them in
Article 17 of this Agreement.

1.2. References. In this Agreement, references and mention of the word
“includes” and “including” shall mean “includes, without limitation” and
“including, without limitation,” as applicable, and the word “any” shall mean
“any or all”. Headings in this Agreement are for reference purposes only and
shall not affect the interpretation or meaning of this Agreement.

1.3. Interpretation. The terms and conditions of this Agreement and all
schedules attached hereto are incorporated herein and deemed part of this
Agreement. In the event of a conflict between the general terms and conditions
and the terms of any schedules or exhibits attached hereto, the terms of the
schedules and exhibits shall prevail and control the interpretation of the
Agreement with respect to the subject matter of the applicable schedules and/or
exhibits. The schedules and exhibits together with the general terms and
conditions shall be interpreted as a single document. This Agreement may be
executed simultaneously in any number of counterparts, each of which shall be
deemed an original, but all of which together constitute one and the same
agreement.

1.4. Affiliates. Customer agrees that it is responsible for ensuring compliance
with this Agreement by those of its Affiliates that receive Services under this
Agreement. Customer agrees to be responsible for the submission of its
Affiliates’ data to Metavante for processing and for the transmission to
Customer’s Affiliates of such data processed by and received from Metavante.
Customer agrees to pay any and all fees owed under this Agreement for Services
rendered to its Affiliates.

2. TERM

2.1. Duration. Unless this Agreement has been earlier terminated or unless
Customer provides Metavante with written notice of non-renewal at least six
(6) months prior to the expiration of the Initial Term, this Agreement shall
automatically renew at the end of the Initial Term on the same terms (including
pricing terms) for one (1) twelve-month period. Upon expiration of such twelve
(12) -month extension, this Agreement shall expire unless renewed in writing by
the parties, provided, however, that Metavante may, but has no obligation to,
continue to provide all or any portion of the Services thereafter on a
month-to-month basis upon Customer’s request subject to these Terms and
Conditions and Metavante’s then-current standard fees and charges.
Notwithstanding the foregoing, at least one hundred and twenty (120) days prior
to the expiration of the then current term, Metavante shall provide Customer
with a written notice containing the applicable rates for the next Renewal Term.

2.2. Termination Assistance. Following the expiration or early termination of
this Agreement, Metavante shall provide to Customer the Customer Data in the
format in which it exists on Metavante’s systems, in accordance with the greater
of one-sixth (1/6) of Customer’s most recent Annual Fee or $10,000. Metavante
will waive de-conversion fees for standard de-conversion tapes in the event this
Agreement is terminated by Customer under Section 8.2 of this Agreement. In
addition, Metavante agrees to provide to Customer, at Customer’s expense, all
necessary assistance to facilitate the orderly transition of Services to
Customer or its designee (“Termination Assistance”). As part of the Termination
Assistance, Metavante shall assist Customer to develop a plan for the transition
of all Services then being performed by Metavante under this Agreement, from
Metavante to Customer or Customer’s designee, on a reasonable schedule developed
jointly by Metavante and Customer. Prior to providing any Termination
Assistance, Metavante shall deliver to Customer a good-faith estimate of all
such Expenses and charges, including charges for custom programming services.
Customer shall pay for the Customer Data and any Termination Assistance in
advance of Metavante providing such data or assistance. Nothing contained herein
shall obligate Customer to receive Termination Assistance from Metavante.
Metavante may withhold performance of its obligations under this Section in the
event that Customer is in default of any payment obligations under this
Agreement.

3. LICENSES

3.1. Customer Marks. Metavante is authorized to, for the duration of the
Agreement, use Customer’s service marks and trademarks solely if necessary to
perform the Services and solely for the purpose of providing the Services to
Customer. Any use of Customer’s marks by Metavante shall be subject to
Customer’s prior written approval, which shall not be unreasonably withheld by
Customer.

3.2. Software License. The following terms will apply with respect to any
software provided by Metavante to Customer:

a. Scope of License: The Metavante Software is a copyrighted software product
developed and owned by Metavante. All rights are reserved worldwide. Customer
shall not sell, lease, copy, distribute, transfer, assign or sublicense the
Metavante Software to any third party. Customer will make no more than two
(2) copies of the Metavante Software for backup and archival purposes and may
make no copies for any other purpose. Customer is responsible for maintaining
backup copies of the Metavante Software. The Metavante Software is licensed for
use on individual computers and individual network workstations. Customer may
change the location at which the Metavante Software is used only after written
notification to Metavante specifying the new location. The license granted
hereby shall commence upon the delivery of the Metavante Software and shall
continue until terminated in accordance with the terms contained herein.

b. Use. Altering, modifying, maintaining or servicing the Metavante Software by
anyone other than Metavante shall relieve Metavante of any obligation under the
software agreement. Metavante shall have no liability for any failure of the
Software due to the failure of Customer to use the Software in accordance with
the documentation provided by Metavante or if the Software is not workable
because of the malfunction of Customer’s hardware or operating system or the
failure of such hardware or operating system to perform as represented, or for
any other cause beyond Metavante’s control.

c. Software Support: Metavante will provide to Customer improvements or
enhancements as these are developed for the Metavante Software. Program
improvements or enhancements shall mean changes to the programs furnished as
part of the Metavante Software which result in the correction of program errors,
more efficient processing, a reduction in memory requirements, or procedural
changes to allow more effective use of the Metavante Software. Metavante shall
use reasonable efforts to correct any errors in the Metavante Software that are
reported to Metavante in writing during the term of the Software Agreement,
provided such errors can be recreated with Metavante ‘s then current version of
the Metavante Software. Unlimited phone support is provided during normal
business hours, Monday through Friday from 7:00 a.m. until 5:30 p.m. Central
time. Software support excludes support required to recover data following
Customer’s failure to backup system and excludes support required to install or
change any software or hardware, such as a new method of download. These are not
to be considered the only exclusions to software support. On-site services are
not provided. In the event the Customer should desire any additional support
services relating to the Software, Customer will be billed at Metavante ‘s then
prevailing time and materials rates and travel and lodging reimbursement cost
which shall be fixed at $180 per hour for the Initial Term of the Agreement.

d. Delivery and Installation: The Software will be delivered to the Customer at
the time and location designated by the parties or, if the necessary computer
equipment and an appropriate installation environment are not available at such
time, as soon after such time as the equipment and environment are available as
is reasonably practicable. Metavante shall install the Software, but it shall be
the responsibility of the Customer to provide an appropriate and adequate work
environment.

4. SERVICES

4.1. Implementation of Services. Metavante shall, in consultation with Customer,
develop a customized plan for the Implementation (the “Implementation Plan”).

4.2. Initial Services. Metavante shall first commence providing the Initial
Services on the Commencement Date and/or as specified in the Conversion Plan.

4.3. Professional Services. Metavante shall perform the Professional Services
for Customer as set forth in the Services and Charges Schedule and the
Conversion Plan and shall perform additional Professional Services as mutually
agreed upon by the parties from time to time under this Agreement, provided that
either party may require execution of a separate mutually acceptable
professional services agreement prior to Metavante’s performance of Professional
Services other than those set forth in the Services and Charges Schedule or the
Conversion Plan. Notwithstanding any other provision of this Agreement,
Metavante’s maximum liability with respect to any Professional Services
performed shall be limited to the value of the Professional Services engagement
giving rise to the claim for Damages.

4.4. Service Levels. Service Levels, if any, relating to a particular Service
shall be as set forth in the Service Level Schedule. The parties agree that
Metavante’s performance of Services at a level at or above any Service Level
shall be satisfactory performance. Metavante shall cure any failure to achieve a
Service Level within the period specified within the applicable schedule.
Remedies, if any, for failure to achieve a Service Level shall be as set forth
in the Service Level Schedule.

4.5. Payment Services. The following additional terms shall apply with respect
to Payment Services. Payment Services are those Services provided by Metavante
to effect payments between Customer’s clients and third parties.

A. Pay Anyone Services. “Pay Anyone” services are those services that Metavante
provides to remit payments to any U.S. payee using electronic funds transfer or
paper checks. The services may include online user interfaces and electronic
statement presentment. The following terms apply to these Services.

(i) Access. Customer shall comply with Metavante’s requirements for making the
Services operational and available for Customer and/or End Users (as hereinafter
defined). An “End User” or a “User” is a person for whom Metavante provides the
Services on Customer’s instruction or on Customer’s behalf. In the event that
Metavante shall provide online user interfaces for the Services (the “Branded
Website(s)”), Customer agrees that Metavante is under no obligation to provide
any person with access to the Services unless and until Customer has provided
Metavante with all information and documentation required by Metavante for End
User set-up.

(ii) End User Agreements. Customer is solely responsible for verifying each End
User’s identity, and for contracting with, and managing the relationship with,
End Users of the Services, and obtaining all necessary End User authorization to
provide the Pay Anyone Services. Metavante will not have a contractual
relationship with End Users, and so must rely upon Customer to manage liability
and risk issues. Customer will include reasonable provisions in its End User
agreements regarding, and shall indemnify Metavante against, defend Metavante
against, and hold Metavante harmless from claims arising from (a) Customer’s
failure to verify the End User’s identity; (b) any End User’s use of or
inability to use the Services, specifically including any End User’s claim for
economic loss or damages arising from the End User’s use of the Services; (c)
transactions effected with a lost, stolen, counterfeit, or misused log-in ID
and/or password; or (d) actions taken by Metavante in accordance with an End
User’s instruction. Customer and its End Users shall be responsible for
selecting and safeguarding their passwords for using the Services. As between
Customer and Metavante, any use of the Services through use of a valid password
shall be authorized use, provided that Metavante will cancel or disable any End
User promptly following notification from Customer.

(iii) Settlement Account. Customer shall designate the applicable settlement
account for transactions. The settlement account shall be either each End User’s
designated account for bill payment activities initiated by the End User or
Customer’s designated central settlement account to fund such payments. Customer
is and shall remain solely and exclusively responsible to Metavante for the
entire amount of any payment processed for and on behalf of an End User that is
not funded due to insufficient funds in the applicable settlement account or for
any other reason outside Metavante’s control, whether or not the payment was
authorized by the End User. The funds transferred to or held by Metavante from
time to time to fund bill payments are held by Metavante as custodian only and
on behalf of the applicable End Users. Such funds shall be segregated from the
assets of Metavante, but Metavante shall have no obligation to invest such
funds, or otherwise make such funds productive, for the benefit of any other
party to the transaction, and Metavante’s sole duties shall be as set forth in
this Agreement.

(iv) Payment Processing. Metavante shall have the right to remit, stop, cancel,
and manage payments and ACH re-issuance and returns as deemed most reasonable by
Metavante, and Metavante may cancel payments, or block any User from initiating
additional payments, in Metavante’s reasonable discretion. Customer authorizes
Metavante to contact payees and End Users with respect to payments processed by
Metavante. Metavante may process payments using the Automated Clearing House
(“ACH”). In doing so, Metavante acts as Customer’s third-party service provider
and is not itself an “Originator,” “ODFI,” or “RDFI” (as defined under National
Automated Clearing House Association (“NACHA”) rules). Metavante may remit
payments using checks drawn on Metavante’s clearing account, and may set an
expiration date for such checks. Metavante may also remit payments using checks
drawn on the User’s designated account. From time to time, Metavante may contact
End Users to recover payment errors (common sources of payment errors include
incorrect recipient (payee); delivered incorrectly by the postal service;
consolidation error directed the payment to an incorrect party; stop-payment
request honored and funds re-credited to End User’s account, but the check was
paid; Metavante error; or duplicate payment made to payee). In the case of
payment errors, Metavante will always contact the payee first to attempt direct
retrieval of the funds. If Metavante is unable to retrieve the funds from the
payee and the End User received benefit of the payment, Metavante may seek
reimbursement from the End User. Customer shall be responsible for any losses to
Metavante associated with payments by Metavante to, or at the direction of,
government agencies, organizations and institutions, or court-directed payments.
Payments to unlawful Internet gambling sites through the Service are prohibited
and may be blocked by Metavante.

(v) Data Transfers. In the event that Customer transfers data from another
service provider to Metavante to convert Customer’s end users to Metavante’s
systems, Metavante will not be responsible for any errors, delays, or problems
in providing the Services that arise from the quality, reliability, or currency
of the transferred data, including, without limitation, late fees for payments
that are delayed due to the conversion of inaccurate or outdated payee data. In
the case of deconversions of User data from Metavante’s system, Customer shall
pay Metavante fees, at Metavante’s then-standard professional services rates, to
deconvert the User data at Customer’s request, which amounts shall be limited in
aggregate to $10,000. Customer agrees to provide Metavante at least six
(6) weeks notice of any request to convert or deconvert User data to or from
Metavante’s systems. All payee data and Metavante’s payee database shall be
Metavante’s property, which may be used by Metavante without limitation for
purposes of maintaining and providing “Pay Anyone” bill payment services for
Metavante’s customers.

5. FEES

5.1. Fee Structure. Customer agrees to pay fees for the Initial Services as set
forth in the Services and Charges Schedule. If Customer elects to receive
Services that are not specifically set forth in the Services and Charges
Schedule, Customer agrees to pay fees as mutually agreed upon for such Services.
Any Services not identified in the Services and Charges Schedule will be at
Metavante’s standard pricing unless the parties mutually agree in writing to a
different price.

5.2. Pricing and Operational Assumptions. The Services and Charges Schedule
shall set forth any operational and pricing assumptions made by Metavante
following completion of its preliminary due diligence of Customer’s requirements
and its evaluation of information provided by Customer. If one or more of the
pricing or operational assumptions listed in the Services and Charges Schedule
are inaccurate or incomplete in any material respect, the parties will negotiate
in good faith regarding an equitable adjustment to any materially and adversely
impacted provisions of this Agreement.

5.3. Excluded Costs. The fees set forth in the Services and Charges Schedule do
not include Expenses, late fees or charges, or Taxes, all of which shall be the
responsibility of Customer.

5.4. Disputed Amounts. If Customer disputes any charge or amount on any invoice
and such dispute cannot be resolved promptly through good-faith discussions
between the parties, Customer shall pay the amounts due under this Agreement
minus the disputed amount, and the parties shall diligently proceed to resolve
such disputed amount. An amount will be considered disputed in good faith if
(i) Customer delivers a written statement to Metavante, on or before the due
date of the invoice, describing in reasonable detail the basis of the dispute
and the amount being withheld by Customer, (ii) such written statement
represents that the amount in dispute has been determined after due
investigation of the facts and that such disputed amount has been determined in
good faith, and (iii) all other amounts due from Customer that are not in
dispute have been paid in accordance with the terms of this Agreement.
Customer’s right to assert claims under this Agreement shall be subject to
Customer’s payment in full of previously invoiced, past due amounts that have
not been disputed in accordance with this Section.

5.5. Terms of Payment. Any and all other amounts payable under this Agreement
shall be due thirty (30) days following the date of invoice, unless otherwise
provided in the Services and Charges Schedule. If actual monthly fees incurred
during a month are less than the Monthly Prepaid Amount for that month, the
excess payment will be credited against the next month’s invoice. Unpaid
invoiced amounts shall be subject to annual interest at the rate of 12% or the
highest rate permitted by law, whichever is lower, which shall begin to accrue
on the date the applicable amount becomes past due. For purposes of the
foregoing, amounts disputed and subsequently determined to be payable to
Metavante shall be deemed to have become due on the due date of the first
invoice on which they appeared. Customer shall also pay any collection fees,
court costs, reasonable attorneys’ fees, and other fees, costs, and charges
incurred by Metavante in collecting payment of the charges and any other amounts
for which Customer is liable under the terms and conditions of this Agreement.
Customer agrees to maintain a depository account with a financial institution
reasonably acceptable to Metavante for the payment of amounts payable hereunder
and hereby authorizes Metavante to initiate debit entries to such account for
the payment of amounts payable hereunder. Customer agrees to provide Metavante
with any and all information necessary for Metavante to initiate such debit
entries via the Automated Clearing House (ACH) system. Customer shall pay to
Metavante a postage escrow fund, which shall be equal to ninety (90) days’
estimated postage fees and shall be held by Metavante as security for Customer’s
payment of postage. Metavante shall refund such amount to Customer when this
Agreement is terminated and Customer has fully performed all of its obligations
hereunder. Customer shall, upon Metavante’s request, prepay postage for any
particular mailing. Notwithstanding any other provision of the Agreement, in the
event that the Federal Deposit Insurance Corporation (“FDIC”) determines that
Customer is engaging in an unsafe or unsound banking practice, as defined at
section 325.4 of the FDIC Rules and Regulations, 12 C.F.R. §325.4, by virtue of
the fact that Customer has an unacceptable ratio of Tier I capital to total
assets, as those terms are defined in sections 325.2(v) and 325.2(x) of the FDIC
Rules and Regulations, 12 C.F.R. §§ 325.2(t) and 325.2(v), otherwise determines
that Customer is not adequately capitalized, and/or issues a Capital Directive
or other order directing Customer to restore and maintain its Tier 1 or other
capital to a particular level, then Customer shall, upon Metavante’s written
request, (a) prepay for Services by remitting to Metavante, on the first of each
month, an amount equal to the average charges payable by Customer to Metavante
during the previous three (3) months, and (b) pay for all professional services
provided by Metavante for Customer, or for the FDIC and related to Customer, at
the then-current Metavante rate for such services. Customer agrees to maintain a
depository account with a financial institution reasonably acceptable to
Metavante for the payment of such amounts and hereby authorizes Metavante to
initiate debit entries to such account for the payment of such amounts. Customer
agrees to provide Metavante with any and all information necessary for Metavante
to initiate such debit entries via the Automated Clearing House (ACH) system.



6.   PERFORMANCE WARRANTY/DISCLAIMER OF ALL OTHER WARRANTIES

6.1. Performance Warranty. Metavante warrants that it will provide all Services
in a commercially reasonable manner and in conformance in all material respects
with the applicable Documentation (the “Performance Warranty”).  Where the
parties have agreed upon Service Levels for any aspect of Metavante’s
performance, such Service Levels shall apply in lieu of the Performance
Warranty. THIS PERFORMANCE WARRANTY IS SUBJECT TO THE WARRANTY EXCLUSIONS SET
FORTH BELOW IN SECTION 6.2.

6.2. Performance Warranty Exclusions. Except as may be expressly agreed in
writing by Metavante, Metavante’s Performance Warranty does not apply to:

A. defects, problems, or failures caused by the Customer’s nonperformance of
obligations essential to Metavante’s performance of its obligations; and/or

B. defects, problems, or failures caused by an event of force majeure.

6.3 DISCLAIMER OF ALL OTHER WARRANTIES. THIS PERFORMANCE WARRANTY, AND THE
WARRANTIES IN ARTICLE 12 HEREOF, ARE IN LIEU OF, AND METAVANTE DISCLAIMS ANY AND
ALL OTHER WARRANTIES, CONDITIONS, OR REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL
OR WRITTEN) WITH RESPECT TO THE SERVICES PROVIDED UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS OR SUITABILITY FOR ANY PURPOSE (WHETHER OR NOT METAVANTE KNOWS, HAS
REASON TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH
PURPOSE), WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE
TRADE, OR BY COURSE OF DEALING. IN ADDITION, METAVANTE DISCLAIMS ANY WARRANTY OR
REPRESENTATION TO ANY PERSON OTHER THAN CUSTOMER WITH RESPECT TO THE SERVICES
PROVIDED UNDER THIS AGREEMENT.



7.   MODIFICATION OR PARTIAL TERMINATION

7.1. Modifications to Services. Metavante may relocate, modify, amend, enhance,
update, or provide an appropriate replacement for the software used to provide
the Services, or any element of its systems or processes at any time or
withdraw, modify, or amend any function of the Services, provided that neither
the functionality of the Services or performance thereof nor any applicable
Service Levels are materially adversely affected.

7.2. Partial Termination by Metavante. Except as may be provided in any
Schedule, Metavante may, at any time, withdraw any of the Services upon
providing ninety (90) days’ prior written notice to Customer, provided that
Metavante is withdrawing the Service(s) from its entire client base. Metavante
may also terminate any function or any Services immediately upon any final
regulatory, legislative, or judicial determination that providing such function
or Services is inconsistent with applicable law or regulation or the rights of
any Third Party. If Metavante terminates any Service pursuant to this paragraph,
Metavante agrees to assist Customer, without additional charge, in identifying
an alternate provider of such terminated Service and shall cooperate in any
conversion and provide deconversion services. Metavante will support the most
recent Bankway release during the Initial Term of this Agreement, regardless of
how much time has elapsed since its delivery to Customer by Metavante.
Notwithstanding the foregoing, if during the Initial Term of the Agreement,
Metavante notifies Customer that Metavante intends to convert Customer’s deposit
and loan account data to a platform other than Metavante’s Bankway core
processing software, then, prior to the effective date of such conversion,
Customer may terminate the Metavante Bankway core processing software services
without paying the Termination Fee. For clarification purposes, Metavante
Bankway core processing software services does not include Digital Insight and
Metavante EFT services.

7.3. Partial Termination by Customer. Except as may be provided in any Schedule,
Customer agrees that, during the Term, Metavante shall be Customer’s sole and
exclusive provider of all Services. If Customer breaches the foregoing covenant,
the same shall constitute a partial termination of this Agreement, and Customer
shall pay Metavante the Termination Fee for the affected Service, as liquidated
damages and not as a penalty.



8.   TERMINATION/DEFAULT

8.1. Early Termination. The terms and conditions set forth on the Termination
Fee Schedule of the Agreement shall govern the early termination of this
Agreement (or any Service).

8.2. For Cause. If either party fails to perform any of its material obligations
under this Agreement (a “Default”) and does not cure such Default in accordance
with this Section, then the non-defaulting party may, by giving notice to the
other party, terminate this Agreement as of the date specified in such notice of
termination, or such later date agreed to by the parties, and/or recover
Damages. A party may terminate the Agreement in accordance with the foregoing if
such party provides written notice to the defaulting party and either (a) the
defaulting party does not cure the Default within sixty (60) days of the
defaulting party’s receipt of notice of the Default, if the Default is capable
of cure within sixty (60) days, or (b) if the Default is not capable of cure
within sixty (60) days, the defaulting party does not both (i) implement a plan
to cure the Default within sixty (60) days of receipt of notice of the Default,
and (ii) diligently carry-out the plan in accordance with its terms. The parties
acknowledge and agree that a failure to pay any amount when due hereunder shall
be a Default that is capable of being cured within thirty (30) days. The parties
acknowledge and agree that any error in processing data, preparation or filing
of a report, form, or file, or the failure to perform Services as required
hereunder shall be satisfactorily cured upon the completion of accurate
re-processing, the preparation or filing of the accurate report, form, or file,
or the re-performance of the Services in accordance with applicable
requirements, respectively within thirty (30) days of the notice of Default.

8.3. For Insolvency. In addition to the termination rights set forth in
Sections 8.1 and 8.2, subject to the provisions of Title 11, United States Code,
if either party becomes or is declared insolvent or bankrupt, is the subject to
any proceedings relating to its liquidation, insolvency or for the appointment
of a receiver or similar officer for it, makes an assignment for the benefit of
all or substantially all of its creditors, or enters into an agreement for the
composition, extension, or readjustment of all or substantially all of its
obligations, or is subject to regulatory sanction by any Federal Regulator, then
the other party may, by giving written notice to such party, may terminate this
Agreement as of a date specified in such notice of termination; provided that
the foregoing shall not apply with respect to any involuntary petition in
bankruptcy filed against a party unless such petition is not dismissed within
sixty (60) days of such filing.

8.4. For De Novo Banks Only. Notwithstanding anything herein to the contrary,
Customer shall have the right to cancel the Implementation on 30 business days
written notice delivered to Metavante on or before 30 days prior to the
Conversion Date, if Customer has been unable to obtain final regulatory approval
on or before that date. Upon such cancellation the parties shall mutually
schedule a new Commencement Date. Customer agrees to use commercially reasonable
efforts to obtain final regulatory approval on or before the new Commencement
Date. If Customer is unable obtain said necessary approvals on or before the new
Commencement Date, Customer shall notify Metavante thereof and this Agreement
shall terminate and, unless the parties mutually agree to extend, Customer shall
have no further obligation hereunder other than to pay Metavante for its
services provided through the date of termination at Metavante’s standard rates
in effect as of the date hereof. Customer will promptly notify Metavante upon
receipt of all regulatory approval.



9.   LIMITATION OF LIABILITY/MAXIMUM DAMAGES ALLOWED

9.1. Equitable Relief. Either party may seek equitable remedies, including
injunctive relief, for a breach of the other party’s obligations under
Article 13 of this Agreement, prior to commencing the dispute resolution
procedures set forth in Section 11.1 below.

9.2. Exclusion of Incidental and Consequential Damages. Independent of,
severable from, and to be enforced independently of any other provision of this
Agreement, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY (NOR TO ANY PERSON
CLAIMING RIGHTS DERIVED FROM THE OTHER PARTY’S RIGHTS) IN CONTRACT, TORT,
(INCLUDING NEGLIGENCE) OR OTHERWISE, FOR INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE, OR EXEMPLARY DAMAGES OF ANY KIND—including lost profits, loss of
business, or other economic damage, and further including injury to property, AS
A RESULT OF OR RELATING TO THIS AGREEMENT OR THE SERVICES, INCLUDING,WITHOUT
LIMITATION, BREACH OF ANY WARRANTY OR OTHER TERM OF THIS AGREEMENT, OR ANY
FAILURE OF PERFORMANCE, REGARDLESS OF WHETHER THE PARTY LIABLE OR ALLEGEDLY
LIABLE WAS ADVISED, HAD OTHER REASON TO KNOW, OR IN FACT KNEW OF THE POSSIBILITY
THEREOF.

9.3. REDACTED

9.4. Statute of Limitations. No lawsuit or other action may be brought by either
party hereto, or on any claim or controversy based upon or arising in any way
out of this Agreement, after one (1) year from the date on which the cause of
action arose regardless of the nature of the claim or form of action, whether in
contract, tort (including negligence), or otherwise; provided, however, the
foregoing limitation shall not apply to the collection of any amounts due
Metavante under this Agreement.

9.5. Tort Claim Waiver. In addition to and not in limitation of any other
provision of this Article 9, each party hereby knowingly, voluntarily, and
intentionally waives any right to recover from the other party, and Customer
waives any right to recover from any Eligible Provider, any economic losses or
damages in any action brought under tort theories, including, misrepresentation,
negligence and/or strict liability, and/or relating to the quality or
performance of any products or services provided by Metavante. For purposes of
this waiver, economic losses and damages include monetary losses or damages
caused by a defective product or service except personal injury or damage to
other tangible property. Even if remedies provided under this Agreement shall be
deemed to have failed of their essential purpose, neither party shall have any
liability to the other party under tort theories for economic losses or damages.

9.6. Liquidated Damages. Customer acknowledges that Metavante shall suffer a
material adverse impact on its business if this Agreement is terminated prior to
expiration of the Term, and that the resulting damages may not be susceptible of
precise determination. Customer acknowledges that the Termination Fee is a
reasonable approximation of such damages and shall be deemed to be liquidated
damages and not a penalty.

9.7. Essential Elements. Customer and Metavante acknowledge and agree that the
limitations contained in this Article 9 are essential to this Agreement, and
that Metavante has expressly relied upon the inclusion of each and every
provision of this Article 9 as a condition to executing this Agreement.



10.   INSURANCE AND INDEMNITY.

10.1. Insurance. Metavante shall maintain for its own protection crime insurance
coverage for its personnel; insurance coverage for loss from fire, disaster or
other causes contributing to interruption of normal services, reconstruction of
data file media and related processing costs; additional expenses incurred to
continue operations; and business interruption to reimburse Metavante for losses
resulting from suspension of the Services due to physical loss of equipment.

10.2. Indemnity.

A. Except as provided in 10.2B below, Customer shall indemnify Metavante from,
defend Metavante against, and pay any final judgments awarded against Metavante,
resulting from any claim brought by a Third Party against Metavante based on
Customer’s use of the Services to support its operations, Metavante’s compliance
with Customer’s specifications or instructions, or Metavante’s use of trademarks
or data supplied by Customer.

B. Metavante shall indemnify Customer from, defend Customer against, and pay any
final judgment awarded against Customer, resulting from any claim brought by a
Third Party against Customer based on Metavante’s alleged infringement of any
patent, copyright, or trademark of such Third Party under the laws of the United
States, unless and except to the extent that such infringement is caused by
Metavante’s compliance with Customer’s specifications or instructions, or
Metavante’s use of trademarks or data supplied by Customer.

10.3. Indemnification Procedures. If any Third Party makes a claim covered by
Section 10.2 against an indemnitee with respect to which such indemnitee intends
to seek indemnification under this Section, such indemnitee shall give notice of
such claim to the indemnifying party, including a brief description of the
amount and basis therefor, if known. Upon giving such notice, the indemnifying
party shall be obligated to defend such indemnitee against such claim, and shall
be entitled to assume control of the defense of the claim with counsel chosen by
the indemnifying party, reasonably satisfactory to the indemnitee. The
indemnitee shall cooperate fully with and assist the indemnifying party in its
defense against such claim in all reasonable respects. The indemnifying party
shall keep the indemnitee fully apprised at all times as to the status of the
defense. Notwithstanding the foregoing, the indemnitee shall have the right to
employ its own separate counsel in any such action, but the fees and expenses of
such counsel shall be at the expense of the indemnitee. Neither the indemnifying
party nor any indemnitee shall be liable for any settlement of action or claim
effected without its consent. Notwithstanding the foregoing, the indemnitee
shall retain, assume, or reassume sole control over all expenses relating to
every aspect of the defense that it believes is not the subject of the
indemnification provided for in this Section. Until both (a) the indemnitee
receives notice from indemnifying party that it will defend, and (b) the
indemnifying party assumes such defense, the indemnitee may, at any time after
ten (10) days from the date notice of claim is given to the indemnifying party
by the indemnitee, resist or otherwise defend the claim or, after consultation
with and consent of the indemnifying party, settle or otherwise compromise or
pay the claim. The indemnifying party shall pay all costs of indemnity arising
out of or relating to that defense and any such settlement, compromise, or
payment. The indemnitee shall keep the indemnifying party fully apprised at all
times as to the status of the defense. Following indemnification as provided in
this Section, the indemnifying party shall be subrogated to all rights of the
indemnitee with respect to the matters for which indemnification has been made.



11.   DISPUTE RESOLUTION

11.1. Representatives of Parties. All disputes arising under or in connection
with this Agreement shall initially be referred to the representatives of each
party who customarily manages the relationship between the parties. If such
representatives are unable to resolve the dispute within five (5) Business Days
after referral of the matter to them, the managers of the representatives shall
attempt to resolve the dispute. If, after five (5) Business Days they are unable
to resolve the dispute, senior executives of the parties shall attempt to
resolve the dispute. If, after five (5) Business Days they are unable to resolve
the dispute, the parties shall submit the dispute to the chief executive
officers of the parties for resolution. Neither party shall commence legal
proceedings with regard to a dispute until completion of the dispute resolution
procedures set forth in this Section 11.1, except to the extent necessary to
preserve its rights or maintain a superior position against other creditors or
claimants.

11.2. Continuity of Performance. During the pendency of the dispute resolution
proceedings described in this Article 11, Metavante shall continue to provide
the Services so long as Customer shall continue to pay all undisputed amounts to
Metavante in a timely manner.



12.   AUTHORITY

12.1. Metavante. Metavante warrants that:

A. Metavante has the right to provide the Services hereunder, using all computer
software required for that purpose.

B. Metavante is a corporation validly existing and in active status under the
laws of the State of Wisconsin. It has all the requisite corporate power and
authority to execute, deliver, and perform its obligations under this Agreement.
The execution, delivery, and performance of this Agreement have been duly
authorized by Metavante, and this Agreement is enforceable in accordance with
its terms against Metavante. No approval, authorization, or consent of any
governmental or regulatory authorities is required to be obtained or made by
Metavante in order for Metavante to enter into and perform its obligations under
this Agreement.

12.2. Customer. Customer warrants that:

Customer has all required licenses and approvals necessary to use the Services
in the operation of its business.

Except as provided for in Section 8.4, Customer is validly existing and in good
standing under the laws of the state of its incorporation or charter, or if a
national bank, the United States of America. It has all the requisite corporate
power and authority to execute, deliver, and perform its obligations under this
Agreement. The execution, delivery, and performance of this Agreement have been
duly authorized by Customer, and this Agreement is enforceable in accordance
with its terms against Customer. No approval, authorization, or consent of any
governmental or regulatory authorities is required to be obtained or made by
Customer in order for Customer to enter into and perform its obligations under
this Agreement.

In the event that Customer requests Metavante to disclose to any Third Party or
to use any of Customer’s Confidential Information (as defined in Section 13.3),
and such Confidential Information is or may be subject to the Privacy
Regulations, such disclosure or use shall be permitted by the Privacy
Regulations and by any initial, annual, opt-out, or other privacy notice that
Customer issued with respect to such Confidential Information pursuant to the
Privacy Regulations.



13.   CONFIDENTIALITY AND OWNERSHIP

13.1. Customer Data. Customer shall remain the sole and exclusive owner of all
Customer Data and its Confidential Information (as defined in Section 13.3),
regardless of whether such data is maintained on magnetic tape, magnetic disk,
or any other storage or processing device. All such Customer Data and other
Confidential Information shall, however, be subject to regulation and
examination by the appropriate auditors and regulatory agencies to the same
extent as if such information were on Customer’s premises.

13.2. Metavante Systems. Customer acknowledges that it has no rights in any of
Metavante’s software, systems, documentation, guidelines, procedures, and
similar related materials or any modifications thereof, unless and except as
expressly granted under this Agreement.

13.3. Confidential Information. “Confidential Information” of a party shall mean
all confidential or proprietary information and documentation of such party,
whether or not marked as such including, with respect to Customer, all Customer
Data. Confidential Information shall not include: (a) information which is or
becomes publicly available (other than by the party having the obligation of
confidentiality) without breach of this Agreement; (b) information independently
developed by the receiving party; (c) information received from a Third Party
not under a confidentiality obligation to the disclosing party; or
(d) information already in the possession of the receiving party without
obligation of confidence at the time first disclosed by the disclosing party.
The parties acknowledge and agree that the substance of the negotiations of this
Agreement, and the terms of this Agreement are considered Confidential
Information subject to the restrictions contained herein.

13.4. Obligations of the Parties. Except as permitted under this Section 13.4
and applicable law, neither party shall use, copy, sell, transfer, publish,
disclose, display, or otherwise make any of the other party’s Confidential
Information available to any Third Party without the prior written consent of
the other party. Each party shall hold the Confidential Information of the other
party in confidence and shall not disclose or use such Confidential Information
other than for the purposes contemplated by this Agreement and, to the extent
that Confidential Information of Customer may be subject to the Privacy
Regulations, as permitted by the Privacy Regulations, and shall instruct their
employees, agents, and contractors to use the same care and discretion with
respect to the Confidential Information of the other party or of any Third Party
utilized hereunder that Metavante and Customer each require with respect to
their own most confidential information, but in no event less than a reasonable
standard of care, including the utilization of security devices or procedures
designed to prevent unauthorized access to such materials. Each party shall
instruct its employees, agents, and contractors (a) of its confidentiality
obligations hereunder and (b) not to attempt to circumvent any such security
procedures and devices. Each party’s obligation under the preceding sentence may
be satisfied by the use of its standard form of confidentiality agreement, if
the same reasonably accomplishes the purposes here intended. All such
Confidential Information shall be distributed only to persons having a need to
know such information to perform their duties in conjunction with this
Agreement. A party may disclose the other party’s Confidential Information if
required to do so by subpoena, court or regulatory order, or other legal
process, provided the party notifies the disclosing party of its receipt of such
process, and reasonably cooperates, at the disclosing party’s expense, with
efforts of the disclosing party to prevent or limit disclosure in response to
such process. In the event that Metavante is subject to a subpoena or other
legal process to compel production of documents relating to Customer, Customer
shall reimburse Metavante for Metavante’s out-of-pocket costs to comply with
such process.

13.5. Information Security. Metavante shall be responsible for establishing and
maintaining an information security program that is designed to (i) ensure the
security and confidentiality of Customer Data, (ii) protect against any
anticipated threats or hazards to the security or integrity of Customer Data,
(iii) protect against unauthorized access to or use of Customer Data that could
result in substantial harm or inconvenience to Customer or any of its customers,
and (iv) ensure the proper disposal of Customer Data. Customer shall be
responsible for maintaining security for its own systems, servers, and
communications links as necessary to (a) protect the security and integrity of
Metavante’s systems and servers on which Customer Data is stored, and
(b) protect against unauthorized access to or use of Metavante’s systems and
servers on which Customer Data is stored. Metavante will (1) take appropriate
action to address any incident of unauthorized access to Customer Data and
(2) notify Customer as soon as possible of any incident of unauthorized access
to Sensitive Customer Information and any other breach in Metavante’s security
that materially affects Customer or Customer’s customers If the primary federal
regulator for Customer is the Office of Thrift Supervision (the “OTS”),
Metavante will also notify the OTS as soon as possible of any breach in
Metavante’s security that materially affects Customer or Customer’s customers.
Either party may change its security procedures from time to time as
commercially reasonable to address operations risks and concerns in compliance
with the requirements of this section.

13.6. Ownership and Proprietary Rights. Metavante reserves the right to
determine the hardware, software, and tools to be used by Metavante in
performing the Services. Metavante shall retain title and all other ownership
and proprietary rights in and to the Metavante Proprietary Materials and
Information, and any and all derivative works based thereon. Such ownership and
proprietary rights shall include any and all rights in and to patents,
trademarks, copyrights, and trade secret rights. Customer agrees that the
Metavante Proprietary Materials and Information are not “work made for hire”
within the meaning of U.S. Copyright Act, 17 U.S.C. Section 101.

13.7. The Privacy Regulations. In the event that Customer requests Metavante to
disclose to any Third Party or to use any of Customer’s Confidential
Information, and such Confidential Information is or may be subject to the
Privacy Regulations, Metavante reserves the right, prior to such disclosure or
use, (a) to review any initial, annual, opt-out, or other privacy notice that
Customer issued with respect to such Confidential Information pursuant to the
Privacy Regulations, and if requested by Metavante, Customer shall promptly
provide Metavante with any such notice, and (b) to decline to disclose to such
Third Party or to use such Confidential Information if Metavante, in Metavante’s
sole discretion, believes that such disclosure or use is or may be prohibited by
the Privacy Regulations or by any such notice.

13.8. Publicity. Neither party shall refer to the other party directly or
indirectly in any media release, public announcement, or public disclosure
relating to this Agreement or its subject matter, in any promotional or
marketing materials, lists, or business presentations, without consent from the
other party for each such use or release in accordance with this Section,
provided that Metavante may include Customer’s name in Metavante’s customer list
and may identify Customer as its customer in its sales presentations and
marketing materials by obtaining Customer’s prior consent, which consent may not
be unreasonably withheld. Notwithstanding the foregoing, at Metavante’s request,
Customer agrees to issue a joint press release prepared by Metavante to announce
the relationship established by the parties hereunder. Customer agrees that such
press release shall be deemed approved by Customer in the event that, within
five (5) Business Days of receiving Metavante’s proposed press release, Customer
does not provide written notice to Metavante describing in reasonable detail
Customer’s objections to the press release. All other media releases, public
announcements, and public disclosures by either party relating to this Agreement
or the subject matter of this Agreement (each, a “Disclosure”), including
promotional or marketing material, but not including (a) announcements intended
solely for internal distribution, or (b) disclosures to the extent required to
meet legal or regulatory requirements beyond the reasonable control of the
disclosing party, shall be subject to review and approval, which approval shall
not be unreasonably withheld, by the other party prior to release. Such approval
shall be deemed to be given if a party does not object to a proposed Disclosure
within five (5) Business Days of receiving same. Disputes regarding the
reasonableness of objections to the joint press release or any Disclosures shall
be subject to the Dispute Resolution Procedures of Section 11.1 above.



14.   REGULATORY COMPLIANCE AND ASSURANCES

14.1. Legal Requirements.

A. Customer shall be solely responsible for monitoring and interpreting (and for
complying with, to the extent such compliance requires no action by Metavante)
the Legal Requirements. Based on Customer’s instructions, Metavante shall select
the processing parameter settings, features, and options (collectively, the
“Parameters”) within Metavante’s system that will apply to Customer. Customer
shall be responsible for determining that such selections are consistent with
the Legal Requirements and with the terms and conditions of any agreements
between Customer and its clients. In making such determinations, Customer may
rely upon the written descriptions of such Parameters contained in the User
Manuals. Metavante shall perform system processing in accordance with the
Parameters.

B. Subject to the foregoing, Metavante shall perform an on-going review of
federal laws, rules, and regulations. Metavante shall maintain the features and
functions set forth in the User Manuals for each of the Services in accordance
with all changes in federal laws, rules, and regulations applicable to such
features and functions, in a non-custom environment. If Metavante elects to
support a new federal law, rule, or regulation through changes to the Metavante
Software, Metavante shall develop and implement modifications to the Services to
enable Customer to comply with such new federal laws, rules, and regulations.

C. In any event, Metavante shall work with Customer in developing and
implementing a suitable procedure or direction to enable Customer to comply with
federal and state laws, rules, and regulations applicable to the Services being
provided by Metavante to Customer, including in those instances when Metavante
has elected to modify the Metavante Software, but it is not commercially
practicable to do so prior to the regulatory deadline for compliance.

14.2. Regulatory Assurances. Metavante and Customer acknowledge and agree that
the performance of these Services will be subject to regulation and examination
by Customer’s regulatory agencies to the same extent as if such Services were
being performed by Customer. Upon request, Metavante agrees to provide any
appropriate assurances to such agency and agrees to subject itself to any
required examination or regulation. Customer agrees to reimburse Metavante for
reasonable costs actually incurred due to any such examination or regulation
that is performed primarily for the purpose of examining Services used by
Customer.

B. Notice Requirements. Customer shall be responsible for complying with all
regulatory notice provisions to any applicable governmental agency, which shall
include providing timely and adequate notice to Federal Regulators as of the
Effective Date of this Agreement, identifying those records to which this
Agreement shall apply and the location at which such Services are to be
performed.

C. Examination of Records. The parties agree that the records maintained and
produced under this Agreement shall, at all times, be available at the
Operations Center for examination and audit by governmental agencies having
jurisdiction over the Customer’s business, including any Federal Regulator. The
Director of Examinations of any Federal Regulator or his or her designated
representative shall have the right to ask for and to receive directly from
Metavante any reports, summaries, or information contained in or derived from
data in the possession of Metavante related to the Customer. Metavante shall
notify Customer as soon as reasonably possible of any formal request by any
authorized governmental agency to examine Customer’s records maintained by
Metavante, if Metavante is permitted to make such a disclosure to Customer under
applicable law or regulations. Customer agrees that Metavante is authorized to
provide all such described records when formally required to do so by a Federal
Regulator.



D.   Audits. Metavante shall cause a Third Party review of its operations and
related internal controls to be conducted annually by its independent auditors,
which shall be a SAS 70 audit. Metavante shall provide to Customer, upon written
request, one copy of the audit report resulting from such review at no charge.

14.3. IRS Filing. Customer represents it has complied with all laws,
regulations, procedures, and requirements in attempting to secure correct tax
identification numbers (TINs) for Customer’s payees and customers.



15.   MISCELLANEOUS PROVISIONS

15.1. Equipment and Network. Customer shall obtain and maintain at its own
expense its own data processing and communications equipment as may be necessary
or appropriate to facilitate the proper use and receipt of the Services.

15.2. Data Backup. Customer shall maintain adequate records for at least ten
(10) Business Days, including backup on magnetic tape or other electronic media
where transactions are being transmitted to Metavante, from which reconstruction
of lost or damaged files or data can be made. Customer assumes all
responsibility and liability for any loss or damage resulting from failure to
maintain such records.

15.3. Balancing and Controls. Customer shall (a) on a daily basis, review all
input and output, controls, reports, and documentation, to ensure the integrity
of data processed by Metavante; and (b) on a daily basis, check exception
reports to verify that all file maintenance entries and non-dollar transactions
were correctly entered. Customer shall be responsible to notify Metavante
immediately in the event of any error so that Metavante may initiate timely
remedial action to correct any improperly processed data which these reviews
disclose. In the event of any error by Metavante in processing any data or
preparing any report or file, Metavante’s sole responsibility, and Customer’s
sole remedy, shall be to correct the error by reprocessing the affected data or
preparing and issuing a new file or report at no additional cost to Customer.

15.4. Transmission of Data. If the Services require transportation or
transmission of data between Metavante and Customer, the responsibility and
expense for transportation and transmission of, and the risk of loss for, data
and media transmitted between Metavante and Customer shall be borne by Customer.
Data lost by Metavante following receipt shall either be restored by Metavante
from its backup media or shall be reprocessed from Customer’s backup media at no
additional charge to Customer.

15.5. Reliance on Data. Metavante will perform the Services described in this
Agreement on the basis of information furnished by Customer. Metavante shall be
entitled to rely upon any such data, information, directions, or instructions as
provided by Customer (whether given by letter, memorandum, telegram, cable,
telex, telecopy facsimile, computer terminal, e-mail, other “on line” system or
similar means of communication, or orally over the telephone or in person), and
shall not be responsible for any liability arising from Metavante’s performance
of the Services in accordance with Customer’s instructions. Customer assumes
exclusive responsibility for the consequences of any instructions Customer may
give Metavante, for Customer’s failure to properly access the Services in the
manner prescribed by Metavante, and for Customer’s failure to supply accurate
input information. If any error results from incorrect input supplied by
Customer, Customer shall be responsible for discovering and reporting such error
and supplying the data necessary to correct such error to Metavante for
processing at the earliest possible time.

15.6. Use of Services. Customer agrees that, except as otherwise permitted in
this Agreement or in writing by Metavante, Customer will use the Services only
for its own internal business purposes to service its bona fide customers and
clients and will not sell or otherwise provide, directly or indirectly, any of
the Services or any portion thereof to any Third Party. Customer agrees that
Metavante may use all suggestions, improvements, and comments regarding the
Services that are furnished by Customer to Metavante in connection with this
Agreement, without accounting or reservation. Unless and except to the extent
that Metavante has agreed to provide customer support services for Customer,
Customer shall be responsible for handling all inquiries of its customers
relating to Services performed by Metavante, including inquiries regarding
credits or debits to a depositor’s account. Metavante agrees to reasonably
assist Customer in responding to such inquiries by providing such information to
Customer as Metavante can reasonably provide.

15.7. Financial Statements. Metavante will make available through their website
the then current annual report for Metavante’s publicly traded parent company,
at the time such document is made publicly available.

15.8. Performance by Subcontractors. Customer understands and agrees that the
actual performance of the Services may be made by Metavante, one or more
Affiliates of Metavante, or subcontractors of any of the foregoing Entities
(collectively, the “Eligible Providers”). For purposes of this Agreement,
performance of the Services by any Eligible Provider shall be deemed performance
by Metavante itself. Metavante shall remain fully responsible for the
performance or non-performance of the Services by any Eligible Provider, to the
same extent as if Metavante itself performed or failed to perform such services.
Customer agrees to look solely to Metavante, and not to any Eligible Provider,
for satisfaction of any claims Customer may have arising out of this Agreement
or the performance or nonperformance of Services. However, in the event that
Customer contracts directly with a Third Party for any products or services,
Metavante shall have no liability to Customer for such Third Party’s products or
services, even if such products or services are necessary for Customer to access
or receive the Services hereunder.

15.9. Solicitation. Neither party shall solicit the employees of the other party
for employment during the Term of this Agreement, for any reason. The foregoing
shall not preclude either party from employing any such employee (a) who seeks
employment with the other party in response to any general advertisement or
solicitation that is not specifically directed towards employees of such party
or (b) who contacts the other party on his or her own initiative without any
direct or indirect solicitation by such party.



16.   GENERAL

16.1. Governing Law. The validity, construction and interpretation of this
Agreement and the rights and duties of the parties hereto shall be governed by
the internal laws of the State of Wisconsin, excluding its principles of
conflict of laws.

16.2. Venue and Jurisdiction. In the event of litigation to enforce the terms of
this Agreement, the parties consent to venue in the exclusive jurisdiction of
the courts of Milwaukee County, Wisconsin, and the Federal District Court for
the Eastern District of Wisconsin. The parties further consent to the
jurisdiction of any federal or state court located within a district which
encompasses assets of a party against which a judgment has been rendered, either
through arbitration or litigation, for the enforcement of such judgment or award
against such party or the assets of such party.

16.3. Entire Agreement; Amendments. This Agreement, together with the schedules
hereto, constitutes the entire agreement between Metavante and the Customer with
respect to the subject matter hereof. There are no restrictions, promises,
warranties, covenants, or undertakings other than those expressly set forth
herein and therein. This Agreement supersedes all prior negotiations,
agreements, and undertakings between the parties with respect to such matter.
This Agreement, including the schedules hereto, may be amended only by an
instrument in writing executed by the parties or their permitted assignees.

16.4. Relationship of Parties. The performance by Metavante of its duties and
obligations under this Agreement shall be that of an independent contractor and
nothing contained in this Agreement shall create or imply an agency relationship
between Customer and Metavante, nor shall this Agreement be deemed to constitute
a joint venture or partnership between Customer and Metavante.

16.5. Assignment. Neither this Agreement nor the rights or obligations hereunder
may be assigned by either party, by operation of law or otherwise, without the
prior written consent of the other party, which consent shall not be
unreasonably withheld, provided that (a) Metavante’s consent need not be
obtained in connection with the assignment of this Agreement pursuant to a
merger in which Customer is a party and as a result of which the surviving
Entity becomes an Affiliate of another bank holding company, bank, savings and
loan association or other financial institution, so long as the provisions of
all applicable Schedules are complied with; and (b) Metavante may freely assign
this Agreement (i) in connection with a merger, corporate reorganization, or
sale of all or substantially all of its assets, stock, or securities, or (ii) to
any Entity which is a successor to the assets or the business of Metavante.

16.6. Notices. Except as otherwise specified in the Agreement, all notices,
requests, approvals, consents, and other communications required or permitted
under this Agreement shall be in writing and shall be personally delivered or
sent by (a) first-class U.S. mail, registered or certified, return receipt
requested, postage pre-paid; or (b) U.S. express mail, or other, similar
overnight courier service to the address specified below. Notices shall be
deemed given on the day actually received by the party to whom the notice is
addressed.

1

      In the case of Customer:  
Juniata Valley Bank
1762 Butchershop Road
Mifflintown, PA 17059
Attn.: Steve Kramm, SVP, Operations/Technology
Division
For Billing Purposes:  
Same as above
In the case of Metavante:
Copy to:  
Metavante Corporation
4900 West Brown Deer Road
Milwaukee WI 53223
Attn:Senior Executive Vice President, Metavante
Corp.
Legal Services

16.7. Waiver. No delay or omission by either party to exercise any right or
power it has under this Agreement shall impair or be construed as a waiver of
such right or power. A waiver by any party of any breach or covenant shall not
be construed to be a waiver of any succeeding breach or any other covenant. All
waivers must be in writing and signed by the party waiving its rights.

16.8. Severability. If any provision of this Agreement is held by court or
arbitrator of competent jurisdiction to be contrary to law, then the remaining
provisions of this Agreement will remain in full force and effect. Articles 5,
8, 9, 13, and 17 shall survive the expiration or earlier termination of this
Agreement for any reason.

16.9. Attorneys’ Fees and Costs. If any legal action is commenced in connection
with the enforcement of this Agreement or any instrument or agreement required
under this Agreement, the prevailing party shall be entitled to costs,
reasonable attorneys’ fees actually incurred, and necessary disbursements
incurred in connection with such action, as determined by the court.

16.10. No Third Party Beneficiaries. Each party intends that this Agreement
shall not benefit, or create any right or cause of action in or on behalf of,
any person or entity other than the Customer and Metavante.

16.11. Force Majeure. Notwithstanding any provision contained in this Agreement,
neither party shall be liable to the other to the extent fulfillment or
performance if any terms or provisions of this Agreement is delayed or prevented
by revolution or other civil disorders; wars; acts of enemies; strikes; lack of
available resources from persons other than parties to this Agreement; labor
disputes; unavailability of electricity; fires; floods; acts of God; federal,
state or municipal action; statute; ordinance or regulation; or, without
limiting the foregoing, any other causes not within its control, and which by
the exercise of reasonable diligence it is unable to prevent, whether of the
class of causes hereinbefore enumerated or not. This clause shall not apply to
the payment of any sums due under this Agreement by either party to the other.

16.12. Negotiated Agreement. Metavante and Customer each acknowledge that the
limitations and exclusions contained in this Agreement have been the subject of
active and complete negotiation between the parties and represent the parties’
voluntary agreement based upon the level of risk to Customer and Metavante
associated with their respective obligations under this Agreement and the
payments to be made to Metavante and the charges to be incurred by Metavante
pursuant to this Agreement. The parties agree that the terms and conditions of
this Agreement shall not be construed in favor of or against any party by reason
of the extent to which any party or its professional advisors participated in
the preparation of this document.

16.13. Waiver of Jury Trial. Each of Customer and Metavante hereby knowingly,
voluntarily and intentionally waives any and all rights it may have to a trial
by jury in respect of any litigation based on, or arising out of, under, or in
connection with, this Agreement or any course of conduct, course of dealing,
statements (whether verbal or written), or actions of Metavante or Customer,
regardless of the nature of the claim or form of action, contract or tort,
including negligence.



17.   DEFINITIONS. The following terms shall have the meanings ascribed to them
as follows:

A. “ACH” shall mean automated clearing house services.

B. “Affiliate” shall mean, with respect to a party, any Entity at any time
Controlling, Controlled by, or under common Control with such party.

C. “Agreement” shall mean this master agreement and all schedules and exhibits
attached hereto, which are expressly incorporated, any future amendments
thereto, and any future schedules and exhibits added hereto by mutual agreement.

D. “Business Days” shall be Mondays through Fridays except holidays recognized
by the Federal Reserve Board of Chicago.

E. “Change in Control” shall mean any event or series of events by which (i) any
person or entity or group of persons or entities other than existing
stockholders shall acquire Control of another person or entity or (ii) in the
case of a corporation, during any period of twelve consecutive months commencing
before or after the date hereof, individuals who, at the beginning of such
twelve-month period, were directors of such corporation shall cease for any
reason to constitute a majority of the board of directors of such corporation.

F. “Commencement Date” shall mean the date on which Metavante first provides the
Initial Services to Customer.

G. “Confidential Information” shall have the meaning set forth in Section 13.3.

H. “Consumer” shall mean an individual who obtains a financial product or
service from Customer to be used primarily for personal, family, or household
purposes and who has a continuing relationship with Customer.

I. “Contract Year” shall mean successive periods of twelve months, the first of
which (being slightly longer than twelve (12) months) shall commence on the
Commencement Date and terminate on the last day of the month in which the first
anniversary of the Commencement Date occurs.

J. “Control” shall mean the direct or indirect ownership of over fifty percent
(50%) of the capital stock (or other ownership interest, if not a corporation)
of any Entity or the possession, directly or indirectly, of the power to direct
the management and policies of such Entity by ownership of voting securities, by
contract or otherwise. “Controlling” shall mean having Control of any Entity,
and “Controlled” shall mean being the subject of Control by another Entity.

K. “Conversion” shall mean (i) the transfer of Customer’s data processing and
other information technology services to Metavante’s systems; (ii) completion of
upgrades, enhancements and software modifications as set forth in this
Agreement; and (iii) completion of all interfaces set forth in this Agreement
and full integration thereof such that Customer is able to receive the Initial
Services in a live operating environment.

L. “Conversion Date” shall mean the date on which Conversion for Customer or a
particular Affiliate has been completed. For De Novo Banks, Conversion Date
shall mean the first opening day of operations.

M. “Customer” shall mean the Entity entering into this Agreement with Metavante
and all Affiliates of such Entity for whom Metavante agrees to provide Services
under this Agreement, as reflected on the first page of this Agreement or
amendments executed after the Effective Date.

N. “Customer Data” means any and all data and information of any kind or nature
submitted to Metavante by Customer, or received by Metavante on behalf of
Customer, necessary for Metavante to provide the Services.

O. “Damages” shall mean actual and verifiable monetary obligations incurred, or
costs paid (except overhead costs, attorneys’ fees, and court costs) which
(i) would not have been incurred or paid but for a party’s action or failure to
act in breach of this Agreement, and (ii) are directly and solely attributable
to such breach, but excluding any and all consequential, incidental, punitive
and exemplary damages, and/or other damages expressly excluded by the terms of
this Agreement.

P. “Documentation” shall mean Metavante’s standard user instructions relating to
the Services, including tutorials, on-screen help, and operating procedures, as
provided to Customer in written or electronic form.

Q. “Effective Date” shall mean the date so defined on the signature page of this
Agreement, or, if blank, the date executed by Metavante, as reflected in
Metavante’s records.

R. “Effective Date of Termination” shall mean the last day on which Metavante
provides the Services to Customer (excluding any services relating to
termination assistance).

S. “Eligible Provider” shall have the meaning as set forth in Section 15.8.

T. “Employment Cost Index” shall mean the Employment Cost Index—Civilian (not
seasonally adjusted) as promulgated by the United States Department of Labor’s
Bureau of Labor Statistics (or any successor index).

U. “Entity” means an individual or a corporation, partnership, sole
proprietorship, limited liability company, joint venture, or other form of
organization, and includes the parties hereto.

V. “Estimated Remaining Value” shall mean the number of calendar months
remaining between the Effective Date of Termination and the last day of the
contracted-for Term, multiplied by the average of the three (3) highest monthly
fees (excluding any one time fees or credits) payable by Customer during the
twelve (12) -month period prior to the event giving rise to termination rights
under this Agreement. In the event the Effective Date of Termination occurs
prior to expiration of the First Contract Year, the monthly fees used in
calculating the Estimated Remaining Value shall be the greater of (i) the
estimated monthly fees set forth in the Fee Schedule(s) and (ii) the average
monthly fees described in the preceding sentence.

W. “Expenses” shall mean any and all reasonable and direct out of pocket
expenses paid by Metavante to Third Parties in connection with Services provided
to or on behalf of Customer under this Agreement, including any postage,
supplies, materials, travel and lodging, and telecommunication fees incurred
solely for the benefit of Customer, but not payments by Metavante to Eligible
Providers.

X. “Federal Regulator” shall mean the Chief Examiner of the Federal Home Loan
Bank Board, the Office of Thrift Supervision, the Office of the Comptroller of
the Currency, the Federal Deposit Insurance Corporation, the Federal Reserve
Board, or their successors, as applicable.

Y. “Fee Schedule” shall mean the portions of schedules containing fees and
charges for services rendered to Customer under this Agreement.

Z. “Initial Services” shall mean all Services requested by Customer from
Metavante under this Agreement prior to the Commencement Date, other than the
Conversion services. The Initial Services requested as of the Effective Date are
set forth in the schedules attached hereto, which shall be modified to include
any additional services requested by Customer prior to the Commencement Date.

AA. “Initial Term” shall mean the period set forth on the first page of this
Agreement.

BB. “Legal Requirements” shall mean the federal and state laws, rules, and
regulations pertaining to Customer’s business.

CC. “Metavante Proprietary Materials and Information” shall mean the Metavante
Software and all source code, object code, documentation (whether electronic,
printed, written, or otherwise), working papers, non-customer data, programs,
diagrams, models, drawings, flow charts, and research (whether in tangible or
intangible form or in written or machine-readable form), and all techniques,
processes, inventions, knowledge, know-how, trade secrets (whether in tangible
or intangible form or in written or machine-readable form), developed by
Metavante prior to or during the Term of this Agreement, and such other
information relating to Metavante or the Metavante Software that Metavante
identifies to Customer as proprietary or confidential at the time of disclosure.

DD. “Metavante Software” shall mean the software owned by Metavante and used to
provide the Services.

EE. “Monthly Prepaid Amount” shall be initially as set forth in the Services and
Charges Schedule, and shall be adjusted annually each January 1 to be ninety
percent (90%) of the average monthly fees paid by Customer during the preceding
three (3) months

FF. “Network” shall mean a shared system operating under a common name through
which member financial institutions are able to authorize, route, process and
settle transactions (e.g., MasterCard and Visa).

GG. “New Services” shall mean any services that are not included in the Initial
Services but which, upon mutual agreement of the parties, are added to this
Agreement. Upon such addition, New Services shall be included in the term
“Services.”

HH. “Performance Warranty” shall have the meaning set forth in Section 6.1.

II. “Privacy Regulations” shall mean the regulations promulgated under
Section 504 of the Gramm-Leach-Bliley Act, Pub. L. 106-102, as such regulations
may be amended from time to time.

JJ. Professional Services” shall mean services provided by Metavante for
Conversion, training, and consulting, and services provided by Metavante to
review or implement New Services or enhancements to existing Services.

KK. “Sensitive Customer Information” shall mean Customer Data with respect to a
Consumer that is (a) such Consumer’s name, address or telephone number, in
conjunction with such Consumer’s Social Security number, account number, credit
or debit card number, or a personal identification number or password that would
permit access to such Consumer’s account or (b) any combination of components of
information relating to such Consumer that would allow a person to log onto or
access such Consumer’s account, such as user name and password or password and
account number.

LL. “Services” shall mean the services, functions, and responsibilities
described in this Agreement to be performed by Metavante during the Term and
shall include New Services that are agreed to by the parties in writing.

MM. “Taxes” shall mean any manufacturers, sales, use, gross receipts, excise,
personal property, or similar tax or duty assessed by any governmental or
quasi-governmental authority upon or as a result of the execution or performance
of any service pursuant to this Agreement or materials furnished with respect to
this Agreement, except any income, franchise, privilege, or similar tax on or
measured by Metavante’s net income, capital stock, or net worth.

NN. “Term” shall mean the Initial Term and any extension thereof, unless this
Agreement is earlier terminated in accordance with its provisions.

     
OO.
PP.
  “Termination Fee” shall have the meaning set forth on the Termination Fee
Schedule.
“Third Party” shall mean any Entity other than the parties or any Affiliates of
the parties.

QQ. “Tier 1 Support” shall mean the provision of customer service and technical
support to end users. The Metavante customer care agents provide assistance with
the following, but not limited to payment verification, payee set up, opening
service requests for payment research, user education on how to use the
Metavante products, technical support with using and accessing the products, and
technical support for some browser issues.

RR. “Tier 2 Support” shall mean the provision of support to end users for
consumer initiated payment issues such as payment not posted, stop payment, late
fees, and payment posted for incorrect amount. The Metavante payment research
team acts as an advocate to the payee on behalf of the end-user to research and
resolve the payment issue in a timely manner.

SS. “User Manuals” shall mean the documentation provided by Metavante to
Customer which describes the features and functionalities of the Services, as
modified and updated by the customer bulletins distributed by Metavante from
time to time.

TT. “Visa” shall mean VISA U.S.A., Inc.

2

REDACTED

3


REMOTE DATA PROCESSING SERVICES EXHIBIT
Recitals

Pursuant to the terms set forth below and the Metavante Technology Outsourcing
Agreement (the “Terms and Conditions”), Metavante desires to provide to the
Customer and the Customer desires to purchase the products and services
described below.

Metavante provides certain services described herein along with the right to use
certain equipment and computer software, including software licensed from third
parties, which provides computer automation for data processing and related
services for banks (the “System”). Metavante is the owner of all proprietary
rights in and to the System, except software licensed by Metavante from third
parties. Metavante will make available data processing equipment (the
“Facilities”) and personnel, located at 8865 Glebe Park Drive, Easton Maryland,
21601, to provide and support remote terminal access to the System, and provide
the computer services described in the most recent publication of the user
manuals for the Metavante BankwayÔ software.

Section 1: Description of Services



3.   Description of Data Processing Services

Pursuant to the Agreement to which this Exhibit is attached, Metavante shall
provide the services set forth below and any others not specified below as they
may be described in other areas of the Agreement. Capitalized terms used in this
Exhibit are used as defined in the Agreement.



  1)   Daily Activity

Maintain on computer disk, or in such other manner as shall be mutually agreed
by the parties, all information input by Customer with respect to the account
necessary to operate the System in the manner and produce the reports described
in the most recent publication of the Overview.



  2)   Functions



  (a)   Maintain System availability for inquiry and input (via terminal or
other data communication link reasonably requested by Customer) purposes during
Customer’s business hours within the limitations set forth in Section IV below.



  (b)   Process transactions input into the System by Customer once nightly on a
daily basis.



  (c)   Provide data communications connection via dedicated lines to Customer
data center to allow on-line terminal access for inquiry to all terminals in
Customer’s network.



  (d)   Upon Customer’s request schedule all batch jobs reasonably requested for
daily, weekly, monthly, quarterly, and annual System processing of trust and
other accounts.



  3)   Printing and Delivery of Reports and other System Output



  (a)   Subject to the provisions of the Agreement, provide the processed data
and data communication capabilities (all hardware to be provided by Customer) to
permit Customer or its designated agents to print System output in a timely
manner. Metavante agrees to add such communication lines and equipment at its
location which may be reasonably required to allow the printing of such data.



  (b)   The services described in this Section C will apply to all reports and
output described in the then current version of the Overview.



  4)   Hotline Support



  (a)   Provide hotline support during the hours from 7:00 a.m. to 6:00 p.m.
Eastern Time to address questions regarding operation and use of the System.



  (b)   Metavante will use it best efforts to respond to all inquiries and
rectify any problems within four (4) hours on a routine basis. Metavante shall
use its best efforts to rectify problems which are critical in nature as soon as
possible, but within a one (1) hour period. Metavante shall make available
resources to respond and resolve critical problems via electronic pager on a
24-hour basis.



  (c)   A critical problem is one that prevents Customer or its designated
agents from accessing the inquiry or input functions of the System, updating
account records or producing any transactional output from the System.



  5)   Backup



  3.   Metavante will keep backups for each processing day for the preceding
processing week.



  4.   Metavante will keep month end processing backups for one year.



  5.   Metavante will keep year end processing backups for the term of the
“Agreement”.



  6.   Metavante will follow back up procedures that generally conform with
industry standards, including off-site storage of such backups.



  6)   Reports



  3.   Within ninety (90) days after the end of each fiscal year of Metavante,
Metavante shall provide to Customer a company prepared Balance Sheet and Income
Statement of Metavante as of and for the fiscal year most recently ended. Such
financial statements shall be prepared in conformity with Generally Accepted
Accounting Principals consistently applied.



  4.   Once during each calendar year Metavante shall have a qualified
independent auditor selected by Metavante audit the System and the center where
the data processing services to be provided hereunder are performed. A copy of
the results of such audit shall be delivered to Customer within thirty (30) days
after receipt thereof by Metavante at no additional cost.



  7)   Disaster Recovery

Metavante shall maintain reasonable disaster recovery services for its core
processing system in conformance with industry standards. The policies and
procedures governing these disaster recovery services will be subject to the
audit set forth in section I F.(2) above.



4.   System Description

The System consists of equipment and services supplied by Metavante and
applications software known as Metavante BankwayTM which is described in the
most recent publication of the Overview and is designed to operate on mainframe
computer equipment to provide data processing services for financial
institutions.



5.   Communication Protocol



  3.   Data Center Communications Lines

Metavante shall obtain two (2) communications lines between the data processing
equipment located at Customer and Metavante. These communications lines shall be
of sufficient quality to meet Metavante specifications for such data
transmission lines.



  4.   Additional Communications Lines

Additional communications lines for branches of Customer, remote ATM’s of Bank
and any locations other than the main office of Customer shall be Customer’s
exclusive responsibility and expense, and shall be of sufficient quality to meet
Metavante specifications for such data transmission lines.



6.   Average Processing Time and Other Bank Response Time Requirements

Items to be processed for daily reports shall be delivered by Customer to
Metavante by 8:00 p.m. in order for Metavante to have daily reports available
for printing by Customer at 6:00 a.m. the following business day. Customer will
have access to the database file from 7:00 a.m. to 7:00 p.m., Monday through
Saturday. All times referenced herein reflect the time zone of the Metavante
Data Center.

4

Section 2: Fees

One-time fees for core processing implementation services and training, as shown
in the Services and Charges Schedule, are due and payable on the Conversion
Date.

Monthly processing fees are invoiced monthly in arrears (referred to below as
Annual Fees).

The Annual Fees shall be calculated and due as of the following dates



  1.   Metavante’s charges are, as set forth in the Services and Charges
Schedule. Metavante’s charges shall commence on the date the Customer begins
using the Metavante/Metavante Bankway™ software for normal core processing. The
“Anniversary Date” will be the annual anniversary date of the Effective Date of
this Agreement. Metavante shall have the option to adjust the
Metavante/Metavante Bankway Processing Charge each year on the Anniversary Date
and at any extension or renewal, by no more than the most recently reported
annual percentage increase in the Employment Cost Index as published by the
Bureau of Labor Statistics (U.S. Department of Labor) with a maximum increase of
3.5%. Charges shall be billed monthly, and bills shall be payable upon
presentation, but not later than thirty (30) days from billing date. Metavante’s
charges shall be computed by multiplying Customer’s Total Assets (in millions)
by the Applicable Rate as shown in Appendix A. Customer’s Total Assets for the
first year of this Agreement shall mean Customer’s total assets deemed in
accordance with Generally Accepted Accounting Principles as of the Measurement
Date. Measurement Date shall be the end of the calendar quarter immediately
preceding the “Agreement Date”. Metavante’s monthly charges shall be
recalculated and adjusted on an annual basis according to the Customer’s Total
Assets at the end of the calendar quarter immediately preceding the Anniversary
Date. This adjustment in the asset size of the Customer shall be completed
annually at the same time as the CPI adjustment as shown above.



  2.   For all billing periods, if, after the date of the Annual Fee calculation
for a given billing period (the “Acquisition Date”), Customer has completed an
acquisition of another bank or assets of another bank and such acquisition
increases Customer’s total assets by more than 20%, an Additional Fee shall be
calculated and due. For purposes of this calculation, the “Hurdle” is defined as
Customer’s total assets as of the date of the Annual Fee calculation for that
given billing period times 1.20. This Additional Fee shall be calculated based
on the amount that Customer’s total assets as of the Acquisition Date exceeds
the Hurdle, times the Factor for that respective year, times a ratio of the days
remaining in the given billing period divided by 365.

FURST Fee: A fee of [REDACTED] per person shall be due and payable each February
1 for the FURST Annual Conference(s). Minimum billing each calendar year shall
be determined by reference to the Total Assets of Customer as follows:
[REDACTED]: two people; [REDACTED]: three people; [REDACTED]: four people;
[REDACTED]: five people; and, [REDACTED] and up: six people. Additional
attendees (over minimum billing) to the FURST Annual Conference(s) shall be
billed at a [REDACTED] rate.

5

NETWORK EQUIPMENT AND SERVICES EXHIBIT
Recitals

Pursuant to the terms set forth in the Technology Outsourcing Agreement and
those below, Metavante will provide to Customer certain information systems
equipment and services described in the Services and Charges Schedule, which may
include the right to use certain computer software and equipment, including
software licensed from third parties.

Section 1: Equipment and Services

Metavante shall provide to Customer the Equipment and Services specified in the
Equipment and Services section of the Services and Charges Schedule, subject to
the terms and conditions of the Agreement and at the price or prices set forth
in said Services and Charges Schedule. Metavante shall determine the manner in
which the services are to be performed and the specific hours to be worked by
Metavante. Customer will rely on Metavante to work as many hours as may be
reasonably necessary to fulfill Metavante’s obligations under this Agreement.

Section 2: Fees

The Customer shall pay the Fees specified in the Services and Charges Schedule
for the Equipment and Services, payable upon installation. Equipment maintenance
shall be invoiced annually, one year in advance. The service fees may be
adjusted upon ninety (90) days notice to Customer.

Section 3:Term

The term of the services referred to in this Exhibit and listed under the
Hardware/Infrastructure section of the Services and Charges Schedule shall be
one (1) year and shall automatically renew for additional one (1) year terms
unless terminated by either party upon ninety (90) days notice prior to
expiration of any term.

6

EXHIBIT — TELEPHONE BANKING PRODUCTS AND SERVICES SCHEDULE

Recitals

Pursuant to the terms set forth below and the Metavante Technology Outsourcing
Agreement (the “Terms and Conditions”), Metavante desires to provide to the
Customer and the Customer desires to purchase the products and services
described below.

Metavante has developed and maintains software which, when used with appropriate
third-party software (third-party software and Metavante Software are
collectively referred to as “Software”) and appropriate hardware, provides
institutions with a telephone-based customer interactive solution (collectively
referenced as the “Telephone Banking System”). Pursuant to the terms set forth
in the Agreement, Metavante desires to grant to Customer and Customer desires to
acquire a license to use the Software.

          Section 1: Elements of Telephone Banking System   17.1.    
Hardware:
       
 

The Telephone Banking System includes appropriate hardware components as set
forth in the Services and Charges Schedule. Hardware includes a server and
telephony card configured to the Customer’s needs and supplied with full
manufacturer warranties. First year hardware maintenance is also included.

17.2. Software:

The software included in the Telephone Banking System will support the following
banking functions:

     
Account activity/transaction history
  Loan payments
Account information
  Merchant verification system
English and Spanish language capability
  Bank location information
Funds transfers
  Call transfer

3) Installation:

The following services are included for the Telephone Banking System:

i. Disconnect existing telephone banking system

     
ii.
iii.
iv.
  For selected predecessor systems, migrate existing telephone banking data to
new system
Establish date acquisition between core processing system and Metavante
telephone banking
Connect system to existing telephone lines

v. Set up bank system administrator on the software

vi. Connect system to existing network

Section 2: Fees

One-time fees for implementation services and training, as shown in the Services
and Charges Schedule, are due and payable on the Conversion Date.

Monthly processing fees are invoiced annually in advance (referred to below as
Annual Fees). The Annual Fees shall be calculated and due as of the following
dates

Annual Fee for the first year of the Term is equal to 12 times the monthly fee
shown in the Services and Charges Schedule. This Annual Fee is due in full upon
the Conversion Date.

On each anniversary of the Conversion Date, for the remaining years of the
Initial Term and all Renewal Terms, the Annual Fee shown in the Services and
Charges Schedule will be due.

Customer shall reimburse Metavante for reasonable out-of-pocket travel and
lodging expenses incurred by Metavante and its employees in providing the
Software hereunder during the term of the Agreement.

7

A2I DATA MANAGEMENT PRODUCTS AND SERVICES EXHIBIT

Pursuant to the terms set forth below and the Metavante Technology Outsourcing
Agreement (the “Terms and Conditions”), Metavante desires to provide to the
Customer and the Customer desires to purchase the products and services
described below.

Metavante will provide the appropriate hardware, software, services and
connectivity to provide the Customer with a data store which is updated
regularly and the tools necessary to design, publish and maintain Customer’s own
customized reports. These elements are collectively referred to as A2i.

Software Provided:

A. A2i includes server-based Operating Software and the SQL Server application
as the processing platform for A2i.

B. A2i includes “Collection Administrator” to collect and manage data sources
for reports.

C. A2i includes “Bankway Composer’ to design and maintain report formats.

D. A2i includes “Microsoft Reporting Services” to render and maintain
presentations.

Hardware Provided:

All hardware is housed and supported at the Baltimore Solutions Center.

Services Provided

Data Downloads



  i.   Each business day, following overnight processing, a “snapshot” of
Customer’s core processing data will be downloaded to the BSC hosted server.



  ii.   A report describing the download process will be provided to Customer.
It is BSC’s responsibility to verify that the download was successful and
complete prior to commencement of the following day’s overnight process.



  iii.   A back-up copy of Customer’s data will be archived until overnight
processing for the next business day begins. If download is unsuccessful,
Customer may request another download. Extended archival of data snap shots is
available under separate agreement for an additional fee.

Implementation and Set Up

Metavante will perform server setup and installation and test all server-based
software.

Metavante will script and test the download procedures

Metavante will provide a “standard” set of Report Definitions for approximately
80 of the most popular report formats and train Customer’s A2i administrator on
system use.

Fees



  •   One-time fees for implementation services and training, as shown in the
Services and Charges Schedule, are due and payable on the Conversion Date.



  •   A2I Processing fees are invoiced monthly in arrears.

On each anniversary of the Conversion Date, for the remaining years of the
Initial Term and all Renewal Terms, the Monthly Fee will be recalculated based
on Customer’s assets as shown in the Services and Charges Schedule.

Customer shall reimburse Metavante for reasonable out-of-pocket travel and
lodging expenses incurred by Metavante and its employees in providing the
Software hereunder during the term of the Agreement.

8

EXHIBIT: EFT SERVICES

Recitals

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

Payment Services.

The following additional terms shall apply with respect to Payment Services.
Payment Services are those Services provided by Metavante to effect payments
between Customer’s clients and third parties.

1.1. Settlement. Metavante may remit or receive funds for Customer as Customer’s
payment processor. Customer is exclusively responsible to reimburse Metavante
for any and all funds remitted by Metavante to Networks, payees, or third
parties in settlement of transactions processed by Metavante for Customer,
whether or not Customer is able to collect the amount of any transaction from
its customer. Customer shall designate a settlement account in accordance with
Metavante’s requirements for the applicable Service. Metavante shall charge the
designated settlement account(s) for amounts owed by Customer for settlement.
Customer shall, upon Metavante’s demand, immediately pay to Metavante any
settlement amount that Metavante is unable to collect from the settlement
account for any reason. Metavante will provide Customer with daily settlement
and accounting information, and Customer agrees that Customer is responsible for
the daily maintenance and reconciliation of all accounting entries. Customer
agrees to compensate Metavante for carrying any unfunded settlement using the
then-published prime rate of M&I Marshall & Ilsley Bank. Metavante may terminate
this Agreement in the event that settlement remains unfunded by Customer for
more than two (2) business days.

1.2. Card Services. The following applies to Services provided by Metavante in
support of Customer’s debit or credit card issuing or merchant processing
programs.

1.3. Networks. Customer acknowledges and agrees that Customer must obtain
required memberships in all applicable Networks. If Customer is not a duly
licensed card issuing member of any Network, Customer shall execute applications
for membership and shall provide Metavante with copies of its fully executed
membership agreements promptly after receipt by Customer. Metavante agrees to
assist Customer in obtaining sponsorship by an appropriate sponsor, if
necessary, for MasterCard or Visa membership. Customer shall comply with the
articles, bylaws, operating regulations, rules, procedures and policies of Visa,
MasterCard, and/or other Networks, as applicable, and shall be solely
responsible, as between Customer and Metavante, for any claims, liabilities,
lawsuits and expenses arising out of or caused by Customer’s failure to comply
with the same. Customer acknowledges and agrees that, because Metavante is
Customer’s processor, Metavante may receive certain services from MasterCard,
Visa, and/or other Networks that Customer could receive directly in the event
Customer performed the processing services for itself. Customer agrees that
Metavante may pass through to Customer any fees charged to Metavante for such
services, and that Metavante has no responsibility or liability to Customer for
any such services. Prior to the transfer of the Services to Customer or its
designee upon the Effective Date of Termination, Customer shall take all actions
required by the applicable Network to effect the transfer. In addition to the
charges specified on the Services and Charges Schedule, Customer shall be
responsible for (i) all interchange and network provider fees; (ii) all dues,
fees, fines, and assessments established by and owed by Customer to any Network;
and (iii) for all costs and fees associated with changes to ATM protocol caused
by Customer’s conversion to the Services.

1.4. Card Personalization Services. If Metavante is providing card
personalization services for Customer, the following will apply. Delivery of
cards will be deemed complete with respect to any order upon Metavante’s
delivery of the supply of cards to either the United States Post Office, a
common carrier or courier, or Customer’s designated employee or agent. Following
delivery of the cards in accordance with the foregoing, the card production
services with respect to such order shall be completed, and Metavante shall have
no further responsibility whatsoever for any use, abuse, loss, damage,
alteration, or theft of cards following delivery. Metavante shall be responsible
to produce cards in conformance with applicable network standards and for the
proper preparation of mailers (e.g., sealing and addressing). Customer shall
notify Metavante in writing of any alleged breach of the foregoing by Metavante.
Metavante’s sole responsibility, and Customer’s sole remedy, shall be to
provide, at Metavante’s expense, a conforming replacement card to the
appropriate cardholder(s).

1.5. Settlement Account. Customer shall maintain an account for purposes of
funding or receiving settlement, as applicable, and authorizes Metavante to
charge the settlement account via ACH debit or otherwise for any net settlement
owed by Customer to Metavante, and to deposit to the settlement account any net
settlement owed by Metavante to Customer. Metavante may offset amounts payable
to Customer against amounts payable by Customer for purposes of determining a
net settlement amount to charge to the settlement account. For at least 120 days
following the Effective Date of Termination, Customer shall maintain a
settlement account which Metavante may charge to settle any trailing activity
which accrues prior to the Effective Date of Termination (including any
chargeback of a transaction which is authorized prior to the Effective Date of
Termination). Customer shall pay to Metavante fees at Metavante’s then-current
standard rates to settle such trailing activity.

1.6. Business Risk. Customer is responsible for its decisions regarding its
business risks (including risk of credit losses, fraud losses, counterfeit
losses, and fees and fines for noncompliance with laws, regulations, or
Visa/MasterCard rules, if applicable). Metavante will provide Customer with
certain reports (some in paper form, some in microfiche form, and/or some
available on-line or through some other electronic media), including management
reports, but Customer is responsible to review, monitor, and act upon
information in such reports to minimize and control risks, losses, fees, and
fines. Customer shall be responsible to furnish and pay for all forms and
documents used by Customer and shall be solely responsible for the compliance of
such forms, documents, and procedures with the operating requirements of
Metavante, Network rules and operating regulations, if applicable, and
applicable federal, state, and local laws and regulations. Metavante may provide
sample forms, documents, and procedures to Customer for information purposes,
but Metavante makes no warranty or representation as to the legality or accuracy
of such forms, documents, or procedures.

1.7. BIN Transfer. Prior to the transfer of the Services to Customer or its
designee upon the expiration of the Term of this Agreement, Customer shall
inform Visa and/or MasterCard and/or any other applicable Network in writing
(with a copy to Metavante) (1) of the transfer of its Bank Identification Number
(BIN) or Interbank Card Association Number, or other identifying number (as
applicable) to the new processor, and (2) of the new ACH account number for
billing purposes.



  1.8.   Credit Cards.

• Customer authorizes Metavante and grants to Metavante power-of-attorney to
endorse any and all checks payable to Customer which are received by Metavante
in payment of credit card accounts for which Metavante provides payment
processing services.

• Customer may request that Metavante make available to Customer’s credit card
cardholders checks or drafts which the cardholders may use to draw on their
credit card account. Customer agrees that neither Metavante nor Metavante’s
payable through bank shall have any responsibility to review or verify the
signature of the drawer of any credit card check, and Customer will be
responsible for the full amount of any credit card check paid by Metavante for
Customer.

9

LOAN ORIGINATION STUDIO SOFTWARE SCHEDULE

1. Definitions
As used herein:



  (i)   “Authorized Users” means the maximum number of Licensed Users which may
be designated by Customer to access any Software Product, once Customer has paid
the license fees therefor as set forth in this Schedule (as such number may be
amended upon purchase by Customer of additional licenses for such Software
Product).

“Customer’s agent” shall include, but not be limited to, any consultant or
independent contractor retained by Customer.

“Designated System” shall mean computers and peripherals owned or leased by
Customer or by employees of Customer.

“Delivery Date” means either (i) the date that Metavante makes the initial
production version of the Software Products available to Customer on-line, or
(ii) if Customer is hosting the Software Products, the date that Metavante
delivers such initial production version to Customer for hosting.
“Licensed User” means an individual, as identified by a unique user name and
password, to whom Customer allocates one of the licenses to use any of the
Software Products licensed pursuant to this Schedule.
“Software Products” means each of the respective modules of the Loan Origination
Studio software identified above as “Licensed Software Products,” all in object
code, machine readable form.

2. Use Rights: Dual Configuration/Client Server/Online

Online. Metavante shall make the Software Products available to Customer in an
on-line format. Each Software Product may be accessed by a number of Licensed
Users which does not exceed the number of Authorized Licensed Users for such
Software Product. For the avoidance of doubt, the number of Authorized Licensed
Users does not mean the maximum number of Licensed Users who actually access a
Software Product concurrently, but the maximum number of individual Licensed
Users (each of whom has a unique user name and password) who are authorized to
access a Software Product; provided, however, that when Customer determines to
deactivate any particular Licensed User’s access to a Software Product (e.g.,
because the individual changes positions within Customer’s organization or no
longer works for Customer), Customer may disable that Licensed User’s user name
and password and designate another Licensed User in that person’s stead.

(i) Payment. Fifty percent (50%) payment of the Total Initial Fees, plus any
applicable sales tax, is due upon execution of this Schedule. The remaining
fifty percent (50%) payment, plus any applicable sales tax, is due upon the
Delivery Date. Charges for Optional Maintenance, server hosting, FileSynch
service, DataSynch service and/or Workshop, as applicable, will all commence
upon the Delivery Date.

Implementation and Customization. Implementation support, custom development,
project management and integration services will be performed on a time and
material basis, provided, however, that Metavante shall not be obligated to
perform any particular custom development or other professional services and may
decline Customer’s request thereof, provided that the implementation package
option selected by Customer, if any, is indicated in the above chart.

Third Party Licenses. Customer is required to pay all applicable third party
license fees to the vendors. Current vendors are Microsoft, Infragistics,
Crystal Reports, Meade Print Controls, QuestSoft Geocoder, and VMP Mortgage
Forms (for documents).



3.   Customer Obligations

In order to enable Metavante effectively to perform its obligations hereunder,
Customer will:

A. Within ten (10) days following the execution of this Schedule, designate an
individual as the sole representative of Customer who shall be authorized to
make decisions, approve plans and grant requests on behalf of Customer in
connection with the definition and implementation of the Software Products;

B. Subject to Customer’s requirements for use thereof, provide to Metavante, at
no cost to Metavante, access to the Software Products and Designated System at
all reasonable times for the purpose of allowing Metavante to perform its
obligations hereunder;

C. Fully cooperate with Metavante by, among other things, making available as
reasonably required by Metavante, management decisions and personnel in order
that the work of Metavante contemplated hereby may be properly accomplished;

D. If Customer is hosting the Software Products, maintain Designated System, or
cause Designated System to be maintained, in proper working order during the
term hereof;

E. Exercise all due diligence in the performance of its obligations hereunder in
connection with the installation and preparation for use of the Software
Products;

F. Maintain an adequate and knowledgeable staff to utilize the Software Products
properly. Customer agrees to provide such training as may be required for the
efficient operation of the Software Products;

G. Implement any major upgrade of the Software Products within six months of its
being made available to Customer; and

H. Bear sole responsibility for supervision, management, and control of the
Software Products, including but not limited to assuring proper audit controls
and operation methods, and implementing sufficient procedures to satisfy its
requirements for security of data files and for accuracy of inputs and outputs.

I. Be responsible for providing qualified personnel to perform routine tasks
such as hardware and database configuration, maintenance, and performance
tuning.

J. Be responsible for all custom document creation.

4. Services. If Metavante is providing hosting services or other services for
Customer, the following shall apply:

A. Ownership and Use of Data. Metavante agrees that, as between Customer and
Metavante, all data with respect to applications or loans originated through the
use of the Software Products is owned exclusively by Customer and cannot be used
or disclosed by Metavante in any manner, either individually or in aggregated
form, except as provided in the last two sentences of this paragraph.
Specifically, and without limiting the generality of the preceding sentence,
Metavante will not contact borrowers or distribute any information with respect
to borrowers (except as provided in the last two sentences of this paragraph) or
contact or communicate to any other persons the identity of borrowers or any
demographic information with respect to borrowers. Metavante will not provide to
any other client of Metavante any information concerning Customer’s activities
or financial results or loan origination volume. All such information shall be
deemed Confidential Information of Customer. Notwithstanding the foregoing,
Metavante shall be entitled to collect and disclose to third parties (including
public disclosure) aggregate statistical reporting information (without
identifying the portion thereof related to Customer) with respect to loan
application and origination volumes for loans originated through the use of the
Software Products. The identity of Customer will not be disclosed in connection
with any such disclosure of aggregate statistical reporting information without
prior written permission of Customer.

B. Security of Data. For purposes of this section, “Customer Data” shall mean
information with respect to an individual that is (a) such individual’s name,
address or telephone number, in conjunction with such individual’s Social
Security number, account number, credit or debit card number, or a personal
identification number or password that would permit access to such individual’s
account or (b) any combination of components of information relating to such
individual that would allow a person to log onto or access such individual’s
account, such as user name and password or password and account number.
Metavante shall be responsible for establishing and maintaining an information
security program that is designed to (i) ensure the security and confidentiality
of Customer Data, (ii) protect against any anticipated threats or hazards to the
security or integrity of Customer Data, (iii) protect against unauthorized
access to or use of Customer Data that could result in substantial harm or
inconvenience to Customer or any of its customers, and (iv) ensure the proper
disposal of Customer Data. Customer shall be responsible for maintaining
security for its own systems, servers, and communications links as necessary to
(a) protect the security and integrity of Metavante’s systems and servers on
which Customer Data is stored, and (b) protect against unauthorized access to or
use of Metavante’s systems and servers on which Customer Data is stored.
Metavante will (1) take appropriate action to address any incident of
unauthorized access to Customer Data and (2) notify Customer as soon as possible
of any incident of unauthorized access to Customer Data and any other breach in
Metavante’s security that materially affects Customer or Customer’s customers.
If the primary federal regulator for Customer is the Office of Thrift
Supervision (the “OTS”), Metavante will also notify the OTS as soon as possible
of any breach in Metavante’s security that materially affects Customer or
Customer’s customers. Either party may change its security procedures from time
to time as commercially reasonable to address operations risks and concerns in
compliance with the requirements of this section.

C. Loanportal Services. Metavante makes available to its customers the ability
to order and purchase services from third party providers, and to have such
third party services delivered to the customers, via Metavante’s subsidiary’s
web-based electronic network (“Loanportal”). Customer wishes to utilize
Loanportal to obtain such third party services.

(i) Customer represents and warrants to Metavante that, in any instance in which
Customer orders a third party service through Loanportal, Customer shall have,
and the submission of any such order by Customer shall constitute Customer’s
confirmation that it has, full legal right and authority to order and purchase
such third party service, and that such order and purchase comply with all
applicable laws and regulations. For example, any order by Customer of a credit
report on a consumer shall constitute Customer’s confirmation that Customer has
the right to obtain such credit report for a permissible purpose under the Fair
Credit Reporting Act, 15 U.S.C § 1681a et seq.

(ii) Customer acknowledges and agrees (i) that Metavante is not itself providing
any of the services which Customer may obtain from a third party through
Loanportal, but rather is only enabling the ordering and provision of such third
party services, and (ii) that Metavante shall have no responsibility whatsoever
for the quality, quantity or timeliness of delivery of any third party services
ordered through Loanportal, and that only the respective third party providers
themselves shall be responsible to Customer for such quality, quantity and
timeliness.

(iii) Loanportal network hours of operation are 24 hours a day, 365 days a year,
subject to the limitations described in this paragraph. Metavante warrants
Loanportal “up” time to be 98% of the hours of operation, calculated on a
monthly basis. (This “up” time warranty applies only to Loanportal itself, and
not to the individual third party services which may be accessed through
Loanportal, such as Fannie Mae, Freddie Mac, credit bureaus, etc. Metavante
cannot warrant the availability of such third party services, over which
Metavante has no control.) However, (a) once per calendar quarter, Loanportal
may be unavailable for up to six (6) hours for maintenance or network upgrading
from 12:01 a.m. to 6:00 a.m. Eastern Time, Monday through Friday, and (b) once
per calendar quarter, Loanportal may be unavailable for up to twenty-four
(24) hours for maintenance or network upgrading from 12:01 a.m. Sunday to
12:01 a.m. Monday Eastern Time.

D. Warranties. Aside from the warranties expressly stated in this Section 6 of
the Agreement, METAVANTE MAKES NO WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT
TO ANY SERVICES AND SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT. With
regard to any Software Products licensed under this schedule, Metavante’s total,
aggregate liability for any services shall in no circumstance exceed payments
made to Metavante by Customer for the services during the three (3) months prior
to the act or event giving rise to such claim.

10

SERVICE LEVEL SCHEDULE



1.   Metavante will communicate by the use of email notification to designated
Customer contact(s) any continuing outage or adverse condition or service
deficiency within 15 minutes of becoming aware.

If e-mail channels are impaired and multiple banks are affected, we will
communicate by other means as soon as practicable.

We will also communicate within 15 minutes of when service is available again or
has been restored.



2.   Metavante will notify banks of any planned outage at least a week ahead of
time and also when other major changes are planned.



3.   Metavante will use appropriate problem resolution and escalation procedures
to resolve problems as quickly as possible.

                      Description of Metavante Service   Performance Standard  
Metavante SLA   Measurement Period   Notes Online System Availability:  
Mon-Thurs: 7 AM to 8
PM
Friday: 7 AM to 9 PM
Saturday: 7 AM to 5 PM   95% each system   Monthly  
System downtime resulting from
factors beyond Metavante’s control
such as hardware, third-party
software, or communications
failures are excluded. These are
subject to current Business
Continuity Plan resumption time
goals and not these SLA standards.
                   
 
Bankway  
 
 
 


   
 
 
 


VisionContent:Transactions  
 
 
 


   
 
 
 


VisionContent:Reports  
 
 
 


   
 
 
 


System Update Completion:               Monthly  
System downtime resulting from
factors beyond Metavante’s control
is excluded.
All remote work must be transmitted
to Metavante by 8 pm to ensure
batch update window is met.
                   
 
Bankway   By 7 AM each Business
Day   95% each system

 

 



               
 


VR Files / Internet Banking  
 
 
 


   
 
 
 


A2i   By 7 AM / By 8 AM     85% / 95 %  
 


               
 


ImageCash Letter Remittance   By 8 PM Same Day     95%*     Monthly  
Factors such as hardware or
communications failures beyond the
control of Metavante and inclement
weather, or traffic delays are
excluded.
* See “Transmissions to FRB:” below.
                   
 
Paper Cash Letter Delivery   < Midnight     95%*    
 


               
 


ACH Update Completion   By 9 AM     95 %   Monthly  
Late or Overlimit/Suspended files
are excluded from SLA calculations
& subject to Exception Processing
Fees.
                   
 
ACH Origination to FED ACH   3 PM     95 %      
Files must be released by banks or
from ACH Bankway interface to
Metavante by 2 pm
                   
 
    6 PM     95 %      
Files must be released by banks or
from ACH Bankway interface to
Metavante by 4:30 pm
                   
 
ATM Online Availability   23 hours average/day     95 %   Monthly based on
actual clock
hours/mo.  
Planned system maintenance or
upgrade outages excluded.


                   
 
ATM Batch Files   EACH Business Day     95 %      
Batch files (if applicable) are
released up to 4 times per day.
                   
 
Statement Processing:  
 
 
 


   
 
 
 


Render and Mail   Mailed 3rd business
day after Cycle Date,
5 days @ EOM   99%

  Per 12 Months
(Floating Average)

 
Recalculated each month



                   
 
Rendering   Error Free Rate     99.5 %   Per 12 Months based
on monthly volume
(Floating Average)  




                   


Credit Bureau/Tax Match/FIDM   5 days or less     99 %   Each Reporting Cycle  
Normal rendering cycle or by
published deadlines
                   
 
OFAC Checker File Update   5 days or less     99 %   Monthly  
...of availability of each OFAC
file revision for Batch update
and/or online access
                   
 
Maryland Deadlines:
Final “Direct” branch
transmission received by
Metavante   Transmissions to FRB:
by FRB Cut-Off (1
file per day)              
95% monthly SLA % is equivalent to
meeting the performance standard
for all but 1 processing day per
month, 85% = 3 processing days per
month.
                   
 
Up to 4 PM (standard   8 PM (Standard     95 %   Monthly  
Other Maryland Deadlines:
pricing)   Pricing)              
11:30AM-EE Returns, 12
Noon/4PM-EIP/OD Notices, 2PM-FED
Returns or late Exception Fees will
apply.
4PM for DirectBranch & 4:30PM for
DirectMerchant (Standard Pricing).
Late files are deferred 1 day.
5PM — Courier Pickup of encoded
proofed work for Metavante, 6PM -
Bank Delivered work.
Remote Bank Encoded, Proof, &
Balanced with Metavante doing only
IQA & x9.37 translation prior to
submitting to FRB.
** If cutoff missed, 95% SLA for
next deadline. Reduced SLA % is
due to shorter processing cycle.
                   
 
4 PM to 5 PM (premium
pricing applies)   8 PM +.005/item
in last file   85%**

 

 



               
 


4 PM to 6 PM (premium
pricing applies)   10 PM +.010/ item
in last file   95%

 

 



               
 


4 PM to 6 PM (Remote PROOF
Option)   8 PM (Standard
Pricing)   95%

 

 



               
 


4 PM to 8 PM (premium
pricing will apply)   10 PM (not
currently offered)   85%**

 

 



               
 


    < Midnight delivery     95 %      
Courier Delivery of Paper Checks
(includes delivery to FRB
Philadelphia pending for MD banks)
                   
 



    SLA’s do not apply during a “Disaster Recovery” declaration.



    SLA Standards not met due to any bank failure to meet a corresponding
deadline will be excluded from monthly calculations.

Failure to meet 2 of the same Performance Standards SLA % for 3 consecutive
months (or for any 4 months per calendar year), will constitute a “material
breach,” as defined in the “Data Processing Agreement.”

11

SERVICE LEVEL AGREEMENT (SLA) PERFORMANCE REBATES

Failure of Metavante to meet a specific SLA Performance Standard % for two
(2) consecutive months [or for any four (4) months] within the same calendar
year will result, upon written request by the bank made within 30 days of the
last rebatable SLA failure, in a refund credit of services in the form of a SLA
Performance Rebate.

Furthermore, failure of Metavante to meet any two (2) Performance Standards SLA
% for three (3) consecutive months [or for any four (4) months] per calendar
year, will constitute a “material breach,” as used and further defined in the
“Data Processing Agreement” with Metavante obligated to cure any material breach
within a specified time period, as stated in that agreement.

A “SLA Performance Rebate” due to a failure of a SLA performance standard that
was part of a rebatable failure will be calculated as follows:

(SLA % — Actual attained performance %) x Metavante Service Fee*

Examples:

Metavante failed to meet both the Online System Availability SLA and the
Statement Processing Standard for two (2) consecutive months (Feb.-Mar.). A “SLA
Performance Rebate” is due:

      Total Online SLA Performance Rebate =
Feb. .95 — .85
Mar. .95 — .90
  .10 x Online Service Fee Billed for Feb. +
        .05 x Online Service Fee Billed for Mar.

(Excludes pass-through line charges billed by third-parties or ancillary fees
charged for related services)

      Statement “Rendering” SLA Performance Rebate =
Feb. .995 — .993
Mar. .995 — .9945
  .002 x Basic Statement Rendering Fee for Feb. +
        .0005 x Basic Statement Rendering Fee for Mar.

(Basic Statement Rendering Fee excludes postage charges, charges for inserts,
archiving, or stationary or separately charged statement processing/printing
costs. “Actual attained performance %” “error free rate” is the average of the
performance for the 12 month period ending during the current month.)



*   Each Metavante Service Fee will be either the actual billed amount for each
measured period or the amount allocable to the SLA measurement cycle and
prorated to the amount applicable for the actual measured service. In no case
will Metavante be liable for a rebate that exceeds the actual service fees paid
or for any pass-through expense to third-parties or other third-party billing
included in the charge, such as, but not limited to, core processing license
fees or ATM/POS network service fees actually paid by Metavante to
third-parties.

No SLA Performance Rebate will be calculated or refunded unless requested in
writing by the bank within thirty (30) days of when the last applicable SLA
performance failure occurred. No refunds will given due to any failure due to an
act of God, or from any other factor outside of the control of Metavante such
as, but not limited to, any hardware, third-party software, communications,
transportation, or electrical failure, inclement weather, fire, or epidemic. The
SLA standards do not apply during a “Disaster Recovery” declaration. The current
Metavante Business Continuity Plan resumption time goals, as determined by
Metavante, will apply if any of these factors have occurred. Metavante reserves
the right to rebut any request for a refund due to a perceived failure to meet
an SLA performance standard upon the presentment of documentation that the SLA
was either met or that otherwise substantiates why a failure was excluded from
the SLA performance calculation.

12

IMPLEMENTATION SCHEDULE

13